Page 1 of GM ai§;\;?$‘;~

CaSe 3218-bk-03611-.]AF DOC 1 Filed 10/15/18

    

Fiil in this information to identify your case:

§
f United States Bankruptcy Court for the:

‘, Midd|e Distn'ct of F|orida

1 Case number (.'r»<nown): Chapter you are filing under:
§ d Chai:¢terill

§ n Chapter 11

§ El chapterm

§ El chapteru

  

rif®@%g:k ifthis' ls an

amendedl filing

 

 

Official Form ‘IO'|
Voluntary Petition for lndividua|s Fi|ing for Bankruptcy

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint cashand in joint cases, these forms use you to ask for information from both debtors. For examp|e, if a form asks, “Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 'l‘ and
Debtor 2 to distinguish between them. ln joint cases, one of the spouses must report [nformatlon as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 'l‘ in all of the forms.

12!17

Be as complete and accurate as posslb|e. lf two married people are filing together, both are equally responsible for supplying correct

information. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

mdentify \’ourself

1. Your full name

Write the name that is on your

About Debtor 1:

About Debtor 2 {Spouse Only in a Joint Case):

 

 

 

 

 

 

 

 

 

 

 

 

 

{|TiN)

wywa - --- W.. 7 :“,- ,~»,m.w¢. -W-=»~M ~» ,-, mt

 

Ofncial Form 101

 

Voluntary Petition for lndlvidua|s F||lng for Bankruptcy

. . L|NDA _
government-issued picture _ F. t
identification (forexamp|e, F"St"ame lrs name i
your driver's license or
passport]. Middle name Miudle name
Bring your picture CASSANO
identincation to your meeting LSS‘ name Las‘ name
with the trustee.

Suiflx(Sr., Jrl, l|, |||) Sufflx(Sr., Jr., ||, |ll)
' 2. All other names you
§ have used in the last 8 First name Firsf name
3 years
include your married or Middle name Midd!e name
maiden names.
Last name l_ast name
§ Firsl name First name
Midd|e name Midd|e name
Last name Last name
. 3. On|y the last 4 digits of
. . d s 9 1 8 U x - xx ~
' your Suclal Securlty xxx XX ¥ *` -k sss Xx ““_“ ““__ _ _
number or federal GR OR
lndividual Taxpayer
Identification number gxx _ XX __ _ _ _ gxx _ XX _ _ _ _

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 2 of 62

Debtor 1 L|NDA

CASSANO

 

Firsl Name Mldli|e Nafl'ie

LiSl Nal'n°

Case number (trknow.»;)

 

 

4. Any business names
and Emp|oyer
identification Numbers
(ElN) you have used in
the last 8 years

lnc|ude trade names and
doing business as names

About Debtor 1:

m l have not used any business names or Ele.

 

Business name

About Debtor 2 (Spouse Only in a Joint Case):

l:l l have not used any business names or Ele.

 

Business name

 

Business name

H_

T_

Business name

§iu_"

M_

 

5. Where you live

\¢ts,;.ttt n dw-

937 MAJEST|C CYPRESS DR N

 

 

 

 

Number Street

JAC KSONV|LLE FL 32233
City State ZlP Code
DUVAL

Counly

lf your mailing address is different from the one
above, fill it in here. the that the court will send
any notices to you at this mailing address

 

 

 

lf Debtor 2 lives at a different address:

 

 

 

Number Street

 

 

City State Z|F' Code

 

County

lf Debtor 2's mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address

 

 

 

 

Number Street Number Street

P.O. Box P_O. Box

city state zlP code Cit)' Staie ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

g Over the last 180 days before filing this petition.
l have lived in this district longer than in any
other district.

n | have another reason Exp|ain.
(See 23 U.S.C. § 1408.)

 

 

 

 

El Over the last 180 days before Hling this petition,
| have lived in this district longer than in any
other districtl

l:l l have another reason. Exp|ain.
<SEB 28 U.S.C. § 1498.}

 

 

 

 

 

Official l'-'orm 101

Voluntary Petition for lndividuals Filing for Bankruptcy

page 2

 

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 3 of 62

Debtor 1 |-| NDA

CASSANO

Case number tiri<nawni

 

Firsi Name

Middle Name

 

LBSi Namo

men the Couri: About \’our Bankruptcy Case

?. The chapter of the
Bankruptcy Code you
are choosing to tile
under

s. How you will pay the fee

9. Have you filed for
bankruptcy within the
last 8 years?

to. Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

[:l Chapter 13

Check one. (For a brief description of each, see Nofice Requireo‘ by 11 U.S_C. § 342(£)) for individuals Fiiing
for Bankmptcy (Form 2010)). A|so, go to the top of page 1 and check the appropriate box.

'Zl Chapter 7
Cl Chapter 11
El Chapter 12

...=_.,",=,._ ._ . t …M……w t .\.“,m, M…, t , _._._:__.___::},,M,,!,,N c . .. =..,mm%__=__._._.`._,.,°,, _,.a,--.o 1 ,W,,,Ww.m…m….i. …iii…… »WWWM=-t-w.,

m l will pay the entire fee when l file my petition P|ease check with the clerk’s oche in your
local court for more details about how you may pay. Typi'cally, if you are paying the fee
yourse|f, you may pay with cash, cashier’s check, or money order. lf your attorney is
submitting your payment on your behaif, your attorney may pay with a credit card or check
with a pre-printed address

l;l l need to pay the fee ln installments lf you choose this option, sign and attach the
Appiication for individuals to Pay The Fiiing Fee in installments (Ofiicia| Form 103A).

i;l l request that my fee be waived {You may request this option only ii you are fiiing for Chapter 7.
By iaw, a judge may. but is not required to, waive your fee, and may do so only if your income is
less than 150% of the ochial poverty line that applies to your family size and you are unable to
pay the fee in installments). lf you choose this option, you must fill out the Appii'cation to Have the
Chapter' 7 Fi'ii‘ng Fee Wai'ved (Oificial Form 103B) and file it with your petition

 

 

 

 

 

 

 

 

 

11. Do you rent your
residence?

Official Form 101

m No
|;l Yes. Distrt‘ct When Case number
MM .l' DD 1' YYYY
District When Case number
MMi DDiYYYY
Dlstrict When Case number
MMI DD iYYYY
m No
a YeS. Debior Re|atiorlship to you
District When Cese number, if known
M|‘vli DD iYY¥Y
Debtor Relationship to you
District When Case number, if known
MM l DD i YYYY
m No. Go to line 12.

l;l Yes. Has your landlord obtained an eviction judgment against you?

lIl No. soto line 12.

Cl Yes. Fill out initial Statemeni About an Eviction JudgmentAgainst You (Form 1G1A) and tile it as
part of this bankruptcy petition.

page 3

Vo|untary Petition for lndividuals Fi|ing for Bankruptcy

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 4 of 62

Demo,i LiNoA cAssAi\io

F`irsl blame Midd|e Narne l.asl Narne

CBSE numbef (if known]

 

m Report About Any Businesses You Owl'l as a So|e Proprietor

 

12. Are you a sole proprietor m No_ 90 to pan 4_
of any full- or part-time
business? \;l Yes. Narne and location of business

A sole proprietorship is a
business you operate as an
individua|, and is noia
separate legal entity such as

ace oration, artnershi .or
LLC_|-p p p Number Street

 

Narne of business. if any

 

lt you have more than one
sole proprietorshipl use a
separate sheet and attach it
to this petition.

 

 

City State ZlP Code

Checi< the appropriate box to describe your business.'

n Health Care Business {as defined in 11 U.S.C. § 101(27A))
n Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
n Stockbroker(as defined in 11 U.S.C. § 101{53/-\)]

El Commodify Broker (as defined in 11 U.S.C. § 101(6))

n None of the above

13_ Are you filing under if you are filing under Chapl‘ar 11, the court must know whether you are a smali business debtor so that ii
Chapter 11 of the can set appropriate deadlines lt you indicate that you are a small business debtor, you must attach your
gankru ptcy Cude and most recent balance sheet. statement of operations, cash-flow statementl and federal income tax return or if
are you a small business any ofthese documents do not exist, follow the procedure in 11 U.S.C. § 1116(1](5).
debtor?

__ v No. l arn not filing under Chapter 11.
For a definition of small
business debm"» 599 n No. | arn filing under Chapter 11, but l arn NOT a small business debtor according to the definition in
11 U~S-C- § 101(519)- the Bankruptcy Code.

\;l \"es. l am filing under Chapter 11 and l arn a small business debtor according to the definition in the
Bankruptcy Code.

m Report if \’ou Own or Have Any Hazardous Property or Any Property 'l'hat Needs immediate Attention

 

14. Do you own or have any m No
property that poses or is
alleged to pose a threat i:l Yes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, ora building
that needs urgent repairs ?

 

 

if immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZlP Code

Officia| Fonn 101 Voluntary Petition for lndividuals Filing for Bankruptcy page 4

 

Debtor 1

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 5 of 62

L|NDA

CASSANO

 

F|r$t Name

Mit|d|a Nama

Last Name

Case number umwa

 

m Exp|ain Your Efforts to Reco|va a Briefing About Credit Counseiing

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about Credit
counseling before you file for
bankruptcy You must
truthfully check one of the
following choices. if you
cannot do so. you are not
eligible to file.

lf you file anywayl the court
can dismiss your case, you
will lose whatever filing fee
you paid. and your creditors
can begin collection activities
again.

Of'i"iciai Form 101

About Debtor 1:

You must check one:

g i received a brienng from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of compietion.

Attach a copy of the certificate and the payment
plan, if any. that you developed with the agency.

n l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but i do not have a
certificate of compietion.

Within 14 days after you file this bankruptcy petitionl
you MUST file a copy of the certificate and payment
pian. if any_

\;l l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 1
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirementl

To ask for a 313-day temporary waiver of the
requirementl attach a separate sheet explaining
what efforts you made to obtain the briefing. why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you n|ed for bankruptcy.

lfthe court is satisfied with your reasons, you must
still receive a briefing within 30 days after you fi|e.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed if any_ lf you do not do so, your case
may be dismissedl

Any extension of t'ne 150-day deadline is granted
only for cause and is limited to a maximum of 15
days.

cl l am not required to receive a briefing about
credit counseling because of:

n lncapac|ty. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about nnances.

13 Disabiiity. i\/ly physical disability causes me

to be unable to participate in a
briefing in person, by phonel or
through the lntemet, even after l
reasonably tried to do so.

n Active duty_ l am currently on active military

duty in a military combat zone.

if you believe you are riot required to receive a
briefing about credit oounse|ing, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Fi|ing for

 

About Debtor 2 {Spouse Only iri a Joint Case):

You must check orie_'

[;l l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any. that you developed with the agency

n l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certincate and payment
plan, if any.

i:l l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 311-day temporary waiver
of the requirement

'i”o ask for a 30-day temporary waiver of the
requirement. attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy. and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for riot receiving a
brienng before you filed for bankruptcyl

lf the court is couched with your reasons, you must
still receive a briehng within 30 days after you file.
‘i'ou must file a certificate from the approved
agency, along with a copy of the payment plan you
developed if any. if you do not do sc, your case
may be dismissed.

Any extension of the 313-day deadline is granted
only for cause and is limited to a maximum of 15
days.

El i am not required to receive a briefing about
credit counseling because of:

|;l lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

n Disabiiity. lV|y physical disability causes me
to be unable to participate in a
briean in personl by phone, or
through the internet, even after |

reasonably tried to do so.

l arn currently on active military
duty in a military combat zone

n Actlve duty.

lt you believe you are riot required to receive a
brienng about credit counselingl you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 6 of 62

L|NDA

Firs| Name

CASSANO

LBE\ NHmE

Debtor 1 Case number (:rknnwn]

 

Mid'd|e NB.n'le

m Answer These Questions for Reporting Purposes

 

16a_ Are your debts primarily consumer debts? Consumerdebts are defined in 11 U.S.C. § 101{8)
as "incurred by an individual primarily for a personall familyl or household purpose."
cl No. Go to line 16b.
m Yes. Go to line 17.

' 16. What kind of debts do
you have?

16b_ Are your debts primarily business debts? Busi'ness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

El No. eotoiineisc.
n Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

[Jo you estimate that after m Yes. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

m No. t am not filing under Chapter ?. Go to line 18.

 

 

 

excluded and i§] No
administrative expenses
are paid that funds will be cl YES
available for distribution
to unsecured creditors?
ia. i-iow many creditors do El 1-49 Ei 1,000-5.000 El 25,001-50,000
you estimate that you 13 50-99 |Ii 5,001-10.000 El 50,001-100.000
°W°? ill 100-199 El 10,001-25,000 |Il Nioreinan 100,000
|Zl 200-999
19. How much do you m $0-$50.000 Ei $1,000,001-$10 miiiion El $500,000,001-$1 binion

estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Part 7: Sign Below

For you

 
  

,%W,,.." " , … `,tc…

Of'Hcial Form 101

|Il $50,001-$100,000
El 5100.001-$500,000
ill 3500.001-$1 miiiion

El so-$so,ooo

|Zl $50,001-$100,000
El 3100.001-$500,000
ill $500,001-$1 miiiion

Ei $10,000,001-$50 miiiion
|Zl $50.000,001-$100 miiiion
l:l $100,000,001-$500 miiiion

lIl $1.000,001~$10 miiiion

Cl $10,000,001-$50 manion
lZl $50,000,001-$100 mi:iion
l:l $100,000,001-$500 miiiion

|Zl $1,000,000,001-$10 biiiion
El $10,000,000,001-$50 biiiion
m Nlore than $50 billion

El $500,000,0014$1 biiiion

El $1,000,000,001-$10 biiiion
El $10,000,000,001-$50 biiiion
ij iviore than $50 binion

l have examined this petition, and l declare under penalty of perjury that the information provided is true and

COF|’€C-'t.

lf l have chosen to file under Chapter ?. l am aware that l may proceed, if eligible, under Chapter T, 11.12, or 13
of title ‘l‘l, United States Code. l understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

lf no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me till out
this documentl l have obtained and read the notice required by 11 U.S.C. § 342(b].

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

l understand making a false statement concealing property, or obtaining money or property by fraud iri connection

with a bankruptcy case can result in fines u to $250.000. Or imprison
52. 1341, 1519. an

  

 
  

up to 20 years, or both.

 

\_j‘$i_gnature of Debtor 2

Executed on

&g_nature of D}btor1
secured m west

MM f DD /YY¥Y

4 ‘; w%~z/,§“V¢»€" ;

 

MMi' DD IYYYY

     

page 6

Voluntary Petition for individuals Filii'\g for Bankruptcy

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 7 of 62

LlNDA

Debtor 1

CASSANO

Case number (ii'i<nawni

 

Fii'st Name

Midd|o Name

 

least Name

 

 

For you if you are filing this
bankruptcy without an
attorney

if you are represented by
an attorney, you do not
need to file this page.

 

Ofiicial Form 101

assn

     

_'. .t_'_.:. =. L\. .-.=.5__-‘-.-= §" '_`>K.‘.M

The law allows you, as an lndividual, to represent yourself in bankruptcy court but you
should understand that many people find it extremely difficult to represent
themselves successfullyl Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successfu|, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For examp|e, your case may be
dismissed because you did not file a required document pay a fee on time, attend a meeting or
hearing. or cooperate with the court case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit if that happens, you could lose your right to file another
case, or you may lose protections including the benefit of the automatic stay.

You must list atl your property and debts in the schedules that you are required to file With the
court Even if you plan to pay a particular debt outside of your bankruptcy. you must list that debt
in your schedulesl if you do not !ist a debt the debt may not be discharged lf you do not list
property or properly claim it as exempt you may not be able to keep the propeity. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records. or iying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to file without an attorney. the court expects you to follow the rules as if you had
hired an attorney. The court wi!l not treat you differently because you are filing for yourself. To be
successfui, you must be familiar with the United States Bankruptcy Code, the Federat Rules of
Bankruptcy Procedure. and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
Consequences'?

El No
m Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete you could be fined or imprisoned?

El No
g Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
n No
m \r'es. Name of Person MARK FRANZON| .

Attach Bankruptcy Peti'fi'on Preparer’s Noti'ce, Deciaration, and Signature {Ochial Form 119).

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if l do not properly handle the case.

 

 

Signature of Debtor 2

0 \3 Date

pate C>
nmi no erY\r

M|‘vii DD i'Y`r'YY

Contact phone Contact phone

 

 

(904) 803-9205 Cell phone

 

Cell phone
Emai|address L\(NCFOX@ATTNET

Emall address

 

 

       

Voluntary Petition for individuals Filing for Bankruptcy

 

Case 3:18-bk-03611-.]AF DOC 1 Filed 10/15/18 Page 8 of 62

UNITED STATES BANKRUPTCY CGURT
MIDDLE DISTRICT OF FLORIDA
P E T I T I 0 N W 0 R K S H E E T

CASE NUMBER...: lS-O36ll-3F7

DEBTOR........: CASSANO, LINDA

JOINT.........:

FILED ......... : 10/15/2018 CASE TYPE: I COUNTY: 12031
WHERE.........: JACKSONVILLE FIRST FLOOR [O]

300 NORTH HOGAN ST. SUITE 1-200
JACKSONVILLE, FL 32202

TRUSTEE.......: [JONES, GORD]
wHEN..........: TUESDAY NovEMBER 27. 2018 AT 8=30 a.m. [43]

DEBTOR'S ATTY.: PROSE

MATRIX V// INST. APP. 20 LRG UNSEC. MATRIX (CH ll}
MATRIX ON DISK v// SOAR
PRO SE 20 LRG UNSEC. LIST (CH ll)

DISC. oF COMP.
,,sXHIBIT‘“K" (REQUIRED IF DEBTOR IS A CH 11 coRPORATIoN)
L/// SUMMARY oF scHsDULEs
\///sCHEDULES A- J (INDICATE UNDER coMMENTs IF ANY esa MISSING)
”’”¢ DECLARATION UNDER PERJURY
b//ISTATEMENT oF FINANCIAL AFFAIRS
L/// ca 7 sTATEMENT oF INTENTIONS

»*’“ cHAPTER 13 PLAN

o F"""' `
COMMENTS: MQMQLMD l’r’Z:<,n'zok,t,
,, ,

 

 

CLAIMS BAR DATE: / / / COMPLAINT DATE: / /

Fee informations
'I'ot;al -> G.OO

 

Case 3:18-bl<-03611-.]AF Doc 1 Filed 10/15/18 Page 9 of 62

 

Fill in this information to identify your case:

 

 

Debtor 1 l_lNDA CASSANO
Fim Name Middls Name Last Name

Debtor 2

[SPOUSE, if llllrig) First Name Middle Name Last Name

United States Bankruptcy Court for the: l\ll`ldd|e Dlstr`lct Of FlOrida

Case number n Cl'lECl< ll lhlS lS ali
“l““°“'"l amended filing

 

 

Official Form 1063um
Summary of Your Assets and Liabilities and Certain Statistical lnformation 12115

 

 

Be as complete and accurate as possible. |f two marrled people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules tirst; then complete the information on this form. if you are filing amended schedules after you lflle
your original forms, you must fill out a new Summary and check the box at the top of this page.

m Summarize ‘{our Assets

Your assets
Value of what you own

` 1. Schedufe A/B.' Property(Ofliclal Form 106A!B)

 

1a Copy line 55, Total real estate. from Schedule A/B ,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,, 5 w
‘lb. Copy line 62. Total personal property. from Schedule A/B ............................................................................................... 5 4,450.00
: 1c. Copy line 63, Total of afl property on Schedule A/B ......................................................................................................... $ 1041450.00

 

 

 

 

m Summarize ¥our Liabilities §
§

Your liabilities
Amount you owe

2, Schedule D.' Credilors Who Have Clar'ms Secured by Pro,oeny {Ofticlal Form 1060}

 

1 5 138.00
2a Copy the total you listed in Column A, Amount of ciaim, at the bottom of the last page of Part 1 of Schedule D 5 __’_

3. Schedule E/F: Creditors Who Have Unsecured Clar'ms [Ochiai Form 106EfF) $ 5 300 00 §
3a Copy the total claims from Part 1 (priority unsecured claims) from line 6c of Schedule E/F ............................................ ___’~'-- f
3b. Copy the total claims from Part 2 [nonpriority unsecured claims) from line Gj of Schedule E/F ....................................... + $ 3617.12_00

Your total liabilities $ 57'150'00

 

 

 

m Summarize Your lncome and Expenses

4. Schedule l.' Your fncome (Off`lcial Form 106|) 2 789 17
Copy your combined monthly income from line 12 of Scneo'ule l .......................................................................................... ¥-_ ,

 

' 5. Schedule J: Your Expenses {leflcial Form 106J)
Copy your monthly expenses from line 22c of Schedule J ....................................................................................................

$ 1,492.00

Oft“lcial Form 1OGSum Sumrnary of Your Assets and Liabilities and Certain Statisttca| information page 1 of 2

 

Case 3:18-bl<-03611-.]AF Doc 1 Filed 10/15/18 Page 10 of 62

Debtcr 1 l-lN DA CASSAN 0 Case number urimown)

First Name Middla Name Last Name

 

 

m Answer These questions for Adminlstrative and Statis'ticai Records

 

E. Are you filing for bankruptcy under Chapters T, '11, or 137
n No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
g Yes

 

‘ r. What kind of debt do you have?

n asbca tent t

m Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal.
family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-99 for statistical purposes. 28 U.S.C. § 159.

l:l Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

 

B. Frorn the Stafement of Your Current Monthly lncome: Copy your total current monthly income from Officiai
Form122A-1 Line 11; OR. Form 1225 Line 11; OR, Form 122C-1 Line14. $ 2,789_17

 

 

 

 

9. Copy the following speciai categories of claims from Part 4, line 6 of Schedu.ie E/F:

 

 

Tota| claim
From Part 4 on Scheduie E/F, copy the foilowing:
Sa. Domestic support obligations (Copy line Sa_} $
9b. Taxes and certain other debts you owe the government (Copy line Sb.) 5
Sc. Ciaims for death or personal injury while you were intoxicated {Copy line GC.] $
9d. Student loans (Copy line Bf.) 3 5'300'00
9e. Obiigations arising out of a separation agreement or divorce that you did not report as $
priority ciaims. (Copy line 69.)
9f. Debts to pension or pront-sharing plans, and other similar debts [Copy line 6h.) + $
eg. Total. Add lines sa through sf. s 5-300-00

 

 

 

Official Form 106Sum Summary of ‘(our Assets and Liabi|ities and Certain Statistical information page 2 of 2

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 11 of 62

Fill in this information to identify your case:

manion LINDA` CAssANo

Fil’$i Name Middle Name Lle Name

 

Deblor 2
(Spouse. if fliirlg) FimName Miiidle Name Las:lvame

 

United States Bankruptcy Court for the: Midd|e Dlslrit:t of F|orida

Case number n Cl'lECk if this iS art
""‘“°“"“ amended filing

 

 

Offioia| Form 1068um
Summary of Your Assets and Liabiiities and Certain Statisticai information 12r15

 

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form_ if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

m Summarize Your Assets

Your assets
Value of what you own
1. Schedule A./B: Pro ert Oft`lcial Form 106AIB
. ” y{ ) 5 100.000.00
1a. Copy line 55l Tola| real esiate, from Schedu.le A/B _
1b. Copy line 62, Tota| personal property, from Schedule A/B $ 4\450-00 :

 

‘li:. Copy line 63, Tota| of all property on Schedule A/B

mummarize Your Liabilities

trw

 

 

 

Your liabilities
Amount you owe

2. Schedule D.' Credr'tors Who Have Cier'ms Secured by Property (Ochia| Form 1060)

 

 

 

 

 

15,1 3.00
2a Copy tile total you listed irl Column A. Amoum‘ of claim al the bottom of the lest page of Part 1 of Schedufe D ............ $ ____3_
3. Schedui'e E/F: Credl'tors Wl'io Have Urisecured Cl'al'rrls (Ofi“lcia| Form 106EIF) $ 5 300 00
3a Copy the total claims from Part 1 (priority unsecured claims] from line 6a of Soheo’ul'e E/F ............................................ +'__'_'
3b. Copy the total claims from Part 2 (nonprion'ty unsecured claims) from line Bj of Schedule E/F + $ 361172_00
Your local liabilities $ 56'600'00 j
m Summarize Your income and Expenses
l 4. Scheo‘ul'e l.' Your income (Ochla| Form 106|] 5 2'789'17 ;
Copy your combined monthly income from line 12 ot Schedure l' .......................................................................................... ____-__ §
5. Sohedule J: Your Expenses (Oft'lcla| Form 106J] 1 892 00 z
Copy your monthly expenses from line 220 of Scheo'ule J .............................................. 1 ..................................................... $ ____‘_;_

Offlcia| Form 1UESum Summary of'four Assets and Liabilities and Certain Statisticai information page 1 of2

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 12 of 62

Debtor1 |._lNDA CASSANO

Case number (ii tnvwi-l)
Flrst Name Mldtile Name Lasl Name

 

m Answer These Ques'i:ions for Admln|strative and Statisticai Records

 

f 6. Are you filing for bankruptcy under Chapters i', 11, or 13?
n No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules §
m Yes

r_ what kind or debt do you haven

cl Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
fami|y. or household purpose." 11 U.S.C. § 101(8]. Fill outlines 8-99 for statistical purposes 28 U.S.C. § 159.

n Your debts are not primarily consumer debts You have nothing to report on this part of the iorm. Chec:k this box and submit
this form to the court with your other schedules

     

 

 

z 84 From the Statement of Vour Current Monrhly lncome: Copy your total current monthly income from thcial
Form122A-1 Line ti; 0R, Form 1228 Line 11; OR, Form 122C-i Line 14. $ 2,789.17

 

 

 

   

 

g B. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

Tota| claim
From Part 4 on Schedule E/F, copy the foilowlng:
9a. Domestic support obligations (Copy line 6a.) $
9b. Taxes and certain other debts you owe the government [Copy line 6h.) $
9c. C|aims for death or personal injury while you were intoxicatedl (Copy line Sc.) $
9d. Student |oans. (Copy line 6f.) $ 5’300'00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $
priority claims. {Copy line 69.)
9f. Debls to pension or proGt-sharing plans, and other similar debts. (Copy line 6h.) + $
eg. Total. Acld lines ea through 9f. $ 5.300.00

 

 

 

 

thcial Form 1065um Summary of Your Assets and Liabilities and Certaln Statistical information page 2 of 2

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 13 of 62

BéA (Oii`icial Form 6A) (12/07)

L|NDA CASSANO Case No.

In re ,
Debtor (ii` known)

 

SCHEDULE A - REAL PROPERTY

Exccpt as directed below, list all real property in which the debtor has any legal, cquicablc, or future interest, including all property owned as a co-
tenant, community property, or in which thc debtor has a iifc cstatc. lncludc any property in which the debtor holds rights and powers exercisable for
the debtor’s own benefit If the debtor is married, state whether the husband, wifc, both, ortho marital community own thc property by placing an “H,“
“W,” “J,” or “C” in the column labeled “Iiusband, Wife, Joint, or Commnnlty.” If the debtor holds no interest in real property, Writc “Nonc" under
“Description and Locatiorl of Property.“

Do not include interests in executory contracts and unexpired leases on this schedule List them in Scheduie G - Executory Contracts and
i_lnexpired Leases.

 

lt` an entity claims to have a lien or hold a secured interest in any property, state the amount of the secured claim See Schcduic D. If no entity claims
to hold a secured interest in thc proporty, write “None" in the column labeled “Amounl of Secured Ciaim.”

if the debtor is`ari individual or if a joint petition is filcd, state thc amount of any exemption claimed in the property only in Scheduie C - Property
Claimed as Exernpt.

 

 

 

 

 

 

 

DESCRIPTION AND ,‘?, E CURRENT VALUE AMOUNT OF
Loclmol~l or NATunn or onerous H_r§ on nnnron’s Snconnn
PROPERTY INTEREST ]N PROPERTY § § INTEREST IN CLA]M

53 PR()PER'[`Y, WI'l`l-l[)U'l`

§ 5 DEI)UCTING ANY

§ SECURED CLA]M
on nstP'rlol~l

Pl;i<sul\lnl_ i<l;slt)l:l\icl; l-lALr vaNl:i<
C 100,000_00 0.00
il.
Tmal> 100,000.00

 

 

 

(Report also on Sumn‘lary of Scl'ledules.}

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 14 of 62

Fitl in this information to identify your case and this filing:

Debtort L|NDA CASSANO

First Name Nlidd|e Name l,astNarrie

 

Debtor 2
[3POUS€|. if Fl||rig) First Name Midd|a Name test Name

 

United States Bankruptcy Court forlhe: |‘vliddle District Of F|Orida

Case number

 

|Zl check innis is an
amended filing

 

 

Official Form 106A/B
Schedule AIB: Property ms

in each category. separately list and describe items. List an asset only once. lf an asset fits in more than one eategory, list the asset |n the
category where you think it fits best. Be as complete and accurate as possible. lf two married people are filing together, both are equally
responsible for supplying correct information. lf more space is needed, attach a separate sheet to this form. Dn the top of any additional pages,
write your name and case number (if known}. Answer every question.

 

 

m Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an lnterest ln

 

‘l. Do you own or have any legal or equitable interest iri any residence, buildingl iand, or similar property?

cl No. Go to Part 2.
g Yes. Where is the property?

what is the property? Che°k a" mat appiy‘ Do not deduct secured claims or exemptions Put

la Sing|e-‘lamily home the amount of any secured ciaims on $chedule D.'

1_1_ 937 MAJ EXTlC CYPRESS DR N creditors who Have ciaims secured by Properry.

| i- nlt bui|dln
Street address if available, or other description m Dup|ex m mut U g

 

 

 

 

 

m COridGmiriiUm OF CODFJHFH“V€ Current value of the Current value of the §
m Manufactured or mobile home entire property? portion you own? g
g md $ 200,000_00 3 100.000.00
g investment ro e n
JlACKSONV|L-LE FL 32233 n nmeshare p p ny Describe the nature of your ownership
City State ZlP Code interest (suc:h as fee simplel tenancy by
n Othe" the entireties, or a life estate), lf known.

Who has an interest in the property? Checi< one.

i:l Debtor1 only
County n Debtor 2 only
m Debtorl and Debtor2 only
q At least one of the debtors and another

Other information you wish to add about this item. such as local
property identification number‘.

 

 

|;l Check if this is community property
(see instructions]

 

lf you own or have more than one. list here:

 

 

 

 

What is the F"°Pe"ty? Che°*‘ a“ that app'*" on not deduct secured claims arexempiions. Put
l;] ging|e-rami|y home the amount of any secured claims on Sehedule D:
1_2_ m Du lex or muni_unit building Credi'tors Who Have Ciai'ms Secured by Pmperly.
Slreel addressl if availab|e. or other description p _ _ _ ' ‘ ‘ ~` ’W` 1~ < »»~- ‘ '
m CD"ldOmlnlle Ol' COODel”af|‘/e Current value of the Current value of the _
El manufactured or movie home entire property? portion you own? r
n Land $ $
g investment property _
n T. h Describe the nature of your ownership
Ciiy State ZlP Code 'mES are interest (such as fee simp|e, tenancy by
n Ofl'\er the entireties, or a life estate), if known.

 

 

Who has an interest in the property? Checi< one.

n Debtor1 only

a Debtor 2 only

El oebiori and oebiar 2 amy Cl check if this is community property
i:l At least one of the debtors end another (SEE il'lStFUCUOr'lS)

 

County

Dther information you wish to add about this item, such as local
property identification number:

 

Oflit:ia| Form ‘l(JSAlB Schedu|e NB: Property page 1

 

 

Case 3:18-bi<-03611-.]AF DOC 1 Filed 10/15/18 Page 15 of 62

 

 

Debtor‘i l-|NDA CASSANO Case number (:fimmm)
First Name Middle Name LastName
What |5 the P"°PG"W? Che°k all mat BPP|¥ Do not deduct secured claims or exemptions Put
1 3 n Sing|e_fam"y hume the amount of any secured claims on Schedu!a D.'

 

Credl'tors Who Have Ciaims Socured by F'ropady.

Street address, ii availab|e, or other description m Dup|ex or multi-unit building

Current value of the Current value of the

 

 

 

 

 

 

 

 

Cl Condorninium or cooperative , .
m Manulactured or mobile home emer propel-fw pomon you own?
n Larld $ $
n investment property
Cil[y Smte ZlP Code g Timeshare Descr|be the nature of your ownership
m interest (such as fee simp|e, tenancy by
ether the entireties, er a life estate), if known.
Who has an interest in the property? Checi< one.
C l;l Debmm only
umw i:l Debtor 2 only
El Debior 1 and oebior 2 only El Che¢_k iffhi§ is community Pr°Perty
g At least one of the debtors and another (See mstructwns)
Other information you wish to add about this item, such as local
property identification number:
2_ Add the dollar value of the portion you own for all of your entries from Part ‘l, including any entries for pages $ 100,000,00
you have attached for Part1. Write that number here. ...................................................................................... ')

 

 

 

w Descrihe ¥our Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. if you lease a vehicle, also reportith Scheduie G: Executory Contracts and Unexpr'red Leases.

 

3. Cars, vans, trucks, tractors, sport utility vehicles. motorcycles

n No
ii Yes
3.1_ Nlake: HONDA
|‘viDdei: HRV
Year: 2016
32.000

Approximate mileage:

01herinformation:

 

 

if you own or have more than one, describe here:

3_2_ Make'.
Mode|:
Year:
Approximate mileage:

Other information;

 

 

 

Ochia| Form 106A/B

th has an interest in the property? Checl< ane.
m Debtar 1 only

il Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El Check if this is community property (see
instructions)

Who has an lnterest in the property? Check one.

El Debtori only

El Debtor 2 only

g Debtor1 and Debtor 2 only

[;.] At least one ofthe debtors and another

cl Check if this is community property (see
instructions)

Sc|'leciuie AiB: Property

Do not deduct secured claims or exemptions Put
the amount oi' any secured claims on Scheduie D:
Credii‘ors Who Have Ci‘aims Secured by Property.

Current value of the 7
portion you own?

Current value of the
entire property?

$ 14,000_00 $

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduis D:
Credii‘ors Who Have Ciaims Sel:ured' by Property.

Current value of the Current value of the _

entire property? portion you own?

page 2

 

Case 3:18-bi<-03611-.]AF DOC 1 Filed 10/15/18 Page 16 of 62

 

 

Dei:ltor‘l i~iNDA CASSANO Case number rrl‘lm¢:wn)
Firs'. Name Mlddlo Name l_asl Name
3_3_ Nlake; Wh° has an interest in the Pr°'PerW? Check °"e- Do not deduct secured claims or exemptionsl Put
Mode|: n Debmr 1 On|y the amount of any secured claims on Scheduie D.'

Credr'tors Who Have Claims Secuned by Proparty.
m DebtorZ only . .. ~ l . . 4, 1

 

 

Yeari U Debtor 1 and Debtor 2 only Current value of the Current value of the j
. . _ entire ro art ? ortion ou own?
Appr°x'maie mileage Ci At least one ofthe debtors and another p p y p y
Other information:
m- ii_m__m_"_ i:l Check if this is community property (see $ 5
instructions)
3_4_ N|aka: who has an iniere$i iri the Pr°PertY? Cr‘e°k °rie- Do not deduct secured claims or exemptions Put
n Debtor 1 l the amount of any secured claims on Scheo'uie D.'
Model: ch Y Credr‘fors Who Have Claims Sacured by Properfy.
_ n Debtor2 only o l . .. .,
Year' L__l Debtor 1 and Debior 2 amy Current value of the Current value of the
- » . entire ro ert ortion ou own?
Appr°x'maie m'ieage' n Ai least one ofthe debtors and another p p y? p y

Other information'.

i

 

 

i;i Check if this is community property {see 3 $ §
instructions) "

 

4. Watercraft. aircraftl motor homes, ATVs and other recreationai vehiclesl other vehicleS. and BG¢ESSDrieS
Exampies: Boats, trailers, motors, personal watercraftl Hshing vesseis, snowmobi|esl motorcycle accessories

 

cl No
l;l Yes
4_1v Nlakc: Wr‘° has ar" interest in the Pr°periy? Ci‘aci‘ “"e' bo not deduct secured claims or exemptions Put §
l;] D m l the amount of any secured claims on Scheduie D:
|'Vlodel: E or 1 nn y Credl'tors Who Have Clar'ms Secured by Property.
Cl center 2 only
Year: n - h W …..o»,¢ . ...'_
, _ Debi°ri and Debi°r 2 only Current value of the Current value of the
Qiher 'rirr_>_rrfai'°ri-` ___________________ _ _ E.l At least one of the debtors and another entire property? portion you own?

 

a Check if this is community property (see $ $
instructions)

 

 

 

if you own or have more than one. list here:

4 2 N'|ake: who has an interest ir" the Pr°i’eriy? Cr‘eci‘ °r‘e- Do not deduct secured claims orexempttons. Put
. ' cl b l the amount of any secured claims on Schedule D:
N'iociel'. De mr 1 on y Creditors Who Have Clar'rns Socureo' by Property.

i:l Debtor 2 only

 

\'ear: Current value of the Current value of the
. . _ m Debiori and Debtor 2 only entire property? portion you own?
Oiri_i_er 'r'r°rrr'ai'°ri- i;l At least one of the debtors and another
$ $

 

n Check if this is community property [see
instructions)

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here 9

 

 

Othcia| Form 106A!B Schedu|e AiB: Property page 3

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 17 of 62
seem l-lNDA cAsSANo

Firsl Name Middle Name l_ast Name

m Describe ‘(our Fersena| and Househo|d ltems

Do you own or have any legal or equitable interest in any of the following items?

Case number (.'rxnawn)

 

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

6. Household goods and furnishings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Examples: |V|ajor appliance-asl furniture. |inens, china, kitchenware §
n NQ t _ _ _ _ ..... . ......... ___
m Yes_ Describe _______ POTS, PANS, D|SHESl WASHER, DRYER, FR|DGE, STOVE, COUCH, COFFEE ` $ 800_00 §
Tl¢tt:_’»LEl BED, DRESSER, TABLE. CHA|R, 1 ____ .
7. E|ectronics
Exam,o.fes: Televisions and radios; eudio. video, stereo, and digital equipment computers. printers, scanners; music
collections; electronic devices including cell phones. camerasl media players, games
L_.i No l __ _ _
m Yes. Describe .......... iTV, LAPTOP, CELL PHONE $ 400.00 §
B. Collectlbles of value
Examples: Antiques and tigurines; paintings, prints, or other artwork; books_ picturesl or other art objects;
stamp, coinl or baseball card collections; other collections, memorabllla, collectib|es
g No _ w _ _ _ ___`__ __ _.__.___.___ _l
l:l Yes. Describe .......... 5 $
9. Equipment for sports and hobblos
Exam,oles.' Sports, photographic, exercise, and other hobby equipment bicycles_ pool tables, golf clubsl skis; canoes
end keyaks; carpentry tools; musical instruments
m No ___M__ , _ _. _____ w
m Yes_ Describe .......... $
_ 10. Firearms
Examples.' Pistols. rifles, shotguns, ammunition, and related equipment
i:l No a _ w _ _______ _ .._.......__ ____ _ _t t___ ___C__u_m_______
El Yes. Describe .......... ` $
11, Clothes
Examples: Everyday ciothes, furs, leather coats, designer wear, shoes. accessories
n NQ ____ ____ _ _ __ __ _____________________ _ _ _ _ ____ . __ ______............. _ t ..........._.... ___ .1 '
m Yes. Describe..........i CLOTH|NG § 5 iOD_OO
§ _________
l
12.Jewelry
Examples; Everydayjewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry. watches, gems,
go|d, silver
n ND . .................. __ __ _ _ __ __ ,-_.______________ _____ ___!
m Yes. Describe ___________ _ § 5 100.00 ;
z 13.Non-farm animals
Examples.' Dogs, cats, birds, horses
m No t ,
n Yes. Describe __________ $
14.Any other personal and household items you did not already list, including any health aids you did not list
m NO _ __ _ _ ___ . _
Cl Yes.Give specific i 5
information ............. § m j § ___ 7 ii z
15_ Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 1 40[)_00
for Part 3. Write that number here -)

 

 

 

Ot'Hclal Form 106AIB Schedule Al'E: Property page 4

 

 

Case 3:18-bl<-03611-.]AF Doc 1 Filed 10/15/18 Page 18 of 62

 

 

 

Debtor1 L|NDA CASSANO Case number (ir¢mu~n)
Flrst Name Middia Name LastName
m Descr|be ¥our Financ:ial Assets
Do you own or have any legal or equitable interest in any of the following? current Va|'-'° °f the §
portion you own? §
Do nol deduct secured claims ‘
or exemptions
16. Cash
Exampies: l\/loneyl you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
m No
[:l Yes

Cash: $

17. Deposits of money
Exampies.' Checking, savings, or other financial accounts; certincates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. if you have multiple accounts with the same institutionl list each.

UNo

m Yes institution name:

17.1. Checking account: NAW FEDERAL 50.00

 

 

17.2. Checking account:

 

17.3. Savings account:

 

17.4. Savings account

 

17.5. Certificates of deposit

 

1?.6. Oiher financial account

 

17.7. Other financial account

 

1?,8. Oiher financial aooount:

 

6969'69€9€6'&69999£9

1?_9. Other financial account

 

18. Bonds, mutual funds, or publicly traded stocks
Exampies: Bond funds, investment accounts with brokerage Hrms. money market accounts

mNo

n Yes institution or issuer name_'

 

 

 

 

19. Non-pubiic|y traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership. and joint venture

 

 

g No Name of entity: % ofownership:
n Yes. Give specific O°/o %
information about
them ......................... O% %
0% %

 

Off'loial Form 106A/Ei Schedule A!B: Property page 5

 

 

Case 3:18-bi<-03611-.]AF Doc 1 Filed 10/15/18 Page 19 of 62
Debml' 1 L|NDA CASSANO Case number armer

Firsi Name Middle Name test Name

 

 

201 Government and corporate bonds and other negotiable and non-negotiable instruments

Negotr'abie instruments include personal checks. cashiers' checks, promissory notes. and money orders
Non-negotr'abie instruments are those you cannot transfer to someone by signing or delivering them

mNo

El Yes. Give specific issuer name:
information about
them $

 

 

 

21. Retirement or pension accounts
Exarnpies: interests in iRA| ER|SA. Keogh, 401(k), 403(b), thrift savings accounts. or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a No
m Yes. List each
account separately Type of account institution name:
401 m or simi,a, mm WEST BANCO iRA $ 3,000.00
F'ension pian: $
lRA: $
Retirement account $
Keogh: $
Additionel account $
Additional account $
22.Secur|ty deposits and prepayments

Your share of ali unused deposits you have made so that you may continue service or use from a company

Exampies: Agreements with iandlords, prepaid rent, public utilities [e|ectn`c, gas, water), telecommunications

companies, or others

m No

D Yes institution name or individua|:
Eiectric: $
Gas: $
treating ou: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Ftented furniture: $
Oiher; $

23.Annuit|es (A contract for a periodic payment of money to you, eitherfor iife or for a number of years)
m No
cl Yes issuer name and description;
S
$

 

Ofncia| Form 106A)B Schedu|e A!B: Property page 6

 

 

Case 3:18-bi<-03611-.]AF Doc 1 Filed 10/15/18 Page 20 of 62
Debtor 1 L|NDA CASSANO

FirstNeme Midd|n Name Lasl Name

Case number irrimawn)

 

24.|nterests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program_
26 U.S.C. §§ 530(b)(1], 529A(b), and 529[b)(‘l).
No
n Yes

institution name and descriptionl Separately file the records of any interests_tt U_S_C_ § 521(c):

 

 

 

25.Trusts, equitable or future interests in property iother than anything listed in line 'i), and rights or powers
exercisable for your benefit

mNo

U Yes. Give specific
information about them____ § $

 

2a Patents, copyrights, trademarks, trade secrets, and other intellectual property
Exampies: internal domain names. Websites. proceeds from royalties and licensing agreements

mNo

Ei Yes. Give specific
information about them____ ' $

 

 

27_ Licensas, franchises, and other general intangibles
Exampies: Building permits, exclusive licensesl cooperative association holdings, liquor licenses, professional licenses

 

 

 

 

m No
El Yes. Give specific
information aboutthem.... $
t __ _ . _____________________________
Money or property owed to you? Current value of the

portion you own?
Do riot deduct secured
claims or exemptions

25.Tax refunds owed to you

wNo

Cl Yes. owe specific information

 

_ i i Federal'.
about tham, including whether t 4
you already tiied the returns j l Siate
and the tax years. ....................... t '
Local

 

29. Fami|y support
Exampies: Past due or lump sum alimony. spousal supportl child supportl maintenance divorce settlement property settlement

mNo

a Yes. Give specific intormati'on._____.____.,_ f

 

g Alimony:

 

 

$
ivla|ntenanoe: $
l Support: $
§ Divoroe settlement: $
j F'roperiy settlement 3
30_ Other amounts someone owes you
Exampies: Unpaid wages. disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
Sociai Seourity benefits; unpaid loans you made to someone else
m NO _ ____ _____

i:l Yes. Give specific information_______________ s

 

 

Otficial l-`orm 106A/B Schedule NB: Property page 7

 

Case 3:18-bi<-03611-.]AF DOC 1 Filed 10/15/18 Page 21 of 62
Debtor 1 L]NDA CASSANO Case number iiri¢mwni

Firsi Name Nllddlo Name tast Name

 

 

31. interests in insurance policies
Exampies: l-lealth, disability, or life insurance; health savings account (HSA}; credit, homeowner's. or renter's insurance

mNo

ij Yes. Name the insurance company

_ _ _ Company name: Beneticiary: Surrender or refund value‘.
of each policy and list its value

 

 

 

- 32, Any interest in property that is due you from someone who has died

lf you are the beneficiary of a living trustl expect proceeds from a life insurance policy. or are currently entitled to receive
property because someone has died_

mNo

n Yes. Give specific information_.._.._..._..

 

 

 

 

33. Ciaims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Exampies: Accidents, employment disputes, insurance ciaims, or rights to sue

mNo

m Yes. Describe each claim_

 

 

 

34_ Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

mNo

m Yes. Describe each claim_

 

 

as_Any financial assets you did not already list

mNo

l;l ‘(es_ Give specific information ........

   
  

 

 

: 35. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. write that number hare -) sM

 

 

 

mbescribe Any Business-Related Property You Own or Have an lnterest ln. List any real estate in Fart 1.

 

37_ Do you own or have any legal or equitable interest in any business-related property?
E No. co to Part s.
m Yes. Go to fine 38_

Current value of the
portion you own'?

Do not deduct Secured claims
cr exemptions

3B_Accounts receivable or commissions you already earned

m No
L_-l Yes. Describe.__.._

 

 

 

i
x $
l

l

l

l_ ____.M_..____ ……MMMW 7 _ __ ............ s

39_ Office equipment. furnishings, and supplies
Exampfes_' Eusiness'reiared computers software moderns_ printers, copiers, fair machines, rugs. telephones desks. cl"ia'ii'sl electronic devices

m NO .. . .. , ,_,...... . . .. . . » .. . . .. 4_ - vs
n Yes. Describe ....... l$

 

omciai Form iiist schedule Ns: Pmpeny Page 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 22 of 62
Debtor 1 L|NDA CASSANO Case number (r'r known)
Fim Name M)'ddie Name Last Name
40. Machinery, fixtures, equipment. supplies you use in business, and tools of your trade
g NO , ~ ~ l l 7 . 7 .........................
l;l Yes. Describe..,..,.% l$
l §
41. inventory
m NO ""_ ' -“g
n Yes. Describe.......§ 53
' 42. interests in partnerships or joint ventures
g No
m YGS' Desc'ibe """" Name of entity: % of ownership:
°"" $
% $
__% $
43. Customer listsl mailing lists, or other compilations
m No
n Yes. Do your lists include personally identifiable information (as deiined in 1’l U.S.C. § 101(41A})?
ij No M 2 , 2
El Yes. Describe........ `» l
§ l $
§ :
44. Any business-related property you did riot already list
m No
n Yes. Give specinc $
information .........
$
$
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part 5. Write that number here 9

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest |n.
if you own or have an interest in farmland. list it in Part 1.

 

46. Do you own or have any legal or equitable interest ln any farm- or commercial fishing-related properiy?
EJ No. Go to Pan ?.
Cl Yes. Go to line 47.
Current value of the
portion you own?
Do not deduct secured claims

 

or exemptionsl
` 47. Farm animals
Exampies: Livestock, poultry. farm-raised neil
m No
[;l Yes` ' mm
} l
lh 7 $

 

Oflicial Form 106NB Schedule NB: Property Pa§e 9

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 23 of 62

Debtor‘i L|NDA CASSANO Case number (rrimnwni

 

First Name Middle Name La:\ Name

48. Crops_either growing or harvested

 

m No .._.._._ , k k l ., l ,. , , v , y , ................ _

El Yes. Give specific

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

information,,....,..,.., $
7 49_Farm and fishing equipment, lmplements, machinery, fixtures, and tools of trade
m No
n Yes mm ” """"'”""M" """""""""" “m""""""‘ ""
!
___________________________ co o mml $
50. Farm and fishing supplies, chemica|s, and feed
m No
n Yes§ m 'M ““` " "`"
§
§ __ __ W wl $
St.Any farm- and commercial fishing-related property you did not already list
m No
|;l Yes. Give specific Wi
information ...........EE $
4 52. Add the dollar value of ali of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here ')
mescribe All Froperty You Ovvn or Have an lnterest in That ¥ou Did Not List Above
53. Do you have other property of any kind you did not already list?
Exarnpies.' Season tickets, country club membership
m No : …Mm ............" a rcr¢.v-ww"mwm WW … j W .~ j ...-.......-....“....“ -
il Yes. Give specific
information 1
5 1
l m i
54.Add the dollar value of all of your entries from Part 7. Write that number here 9
Fart 8: List the Totals of Each Part of this Form
: 55.Parl: 1: Total real estate, line 2 9 $M
z sa_Pai-i 2: Toiai vehinies, iine s $
_ 57. Part 3: Total personal and household items. line 15 $ 1 '400°00
58. Part 4: Total financial assets, line 36 $ 3'050‘00
59. Part 5: Tota| business-related property, line 45 $
60. Part 62 Total farm- and fishing-related property, line 52 $
61. Part 7: Total other property not |isted, line 54 +$
62.Totai personal property. Add lines 56 through 61. 5 4’450'00§€0;)31 personal property total -} :+ $ 4»450-00
. 10 .
. 63.Total of all property on Schedule NB. Add line 55 + line 52 .......................................................................................... $ 4'450 00
thcial Form 106A/B Schedule NB: Property page 10

 

 

 

 

 

 

 

Case 3:18-bi<-03611-.]AF DOC 1 Filed 10/15/18 Page 24 of 62

Fill in this information to identify your case:

wm i_iNoA cASSANo

First Name Midii|e Name La$t Name

 

Debtcr 2
[Spouse, iiEiing} FirstName Midcle Nam- bastName

 

United Statls Bankruptcy Court for the:|Vliddit'-.‘ DiSfriCt Df F|Oi'ida

 

Case number n ChECk if this iS al'l
[lfkncwni '
amended filing

 

 

Ochial Form 1060
Schedule C: The Property You Claim as Exempt wis

Be as complete and accurate as possible if two married people are filing together, both are equally responsible for supplying correct information
Using the property you listed on Schedi.ite A/E: Property (Ofiicial Form 106A/B) as your source. list the property that you claim as exempt. if more
space is needed fill out and attach to this page as many copies of Part 2: Addi'fi'onal Page as necessary. On the top of any additional pages, write
your name and case number [if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory ilmtt. Somo exemptions-such as those for health alds, rights to receive certain benefits, and tax-exempt
retirement tuanay be unlimited in dollar amount. However, if you claim an exemption of 100% affair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

mldentify the Property ¥ou claim as Exempt

1. Which set of exemptions are you claiming? Check one oniy, even i'r' your spouse is filing with you.

m You are claiming state and federal nonbankruptcy exemptionsl 11 U.S.C. § 522(b](3)
g ¥ou are claiming federal exemptions 11 U.S.C. § 522(b)(2]

2. For any property you list on Schedul'e A/B that you claim as exempt, fill in the information below.

Briet description of the property and line on Currant value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

Scheduie AfB that lists this property portion you own
Copy the value from Check only one box for each exemption
Sciieduie A/B
Brief HO|V|ESTEAD EXEMPT|ON
. . PERSONAL RESIDENCE $100.000.00 [] $
description:
Line from m 100% Of fair market vaiue, up to
Schedu,e A/B; 2 any applicable statutory limit
' PERSONAL PROPERTY
B"ef. . HousEHOi_D GOoDs $800.00 g $ 300.00
descriptton: m
- 100% affair market vaiue. up to
§§;e‘;:: A/B_. -6_ any applicable statutory limit
` PERSONAL PROPERTY
B"ef . . Ei_EcTRoNics $400.00 p_'| 5 200.00 t
description:
Line from n 100% of fair market valuel up to

 

Schedule A/B: Z any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,3?5?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

M No
a Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

m No
n Yes

Official Form 1060 Schedule C: The Property You C|aim as Exempt page 1 ofp‘l_

 

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 25 of 62

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 UNDA CASSAND Case number iirimnwni
Firsl Name Middie Name Lasi Name
m Additional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Speclf|c laws that allow exemption
on Schedul'e A.»'B that tists this property portion you own
Copy the value from Criecl~: only one box for each exemption
Scl'iedule A/B
Brief
description; NFCU_ 3 5000 El $
Line from n 100% of fair market value, upto
Schedule A,-’B_' any applicable statutory limit
B"ef Wss“r eANco $ 3090 00 g 'RA
description: ~ $
Line from m 100% of fair market value, up to
Scheclule A/B.' _ any applicable statutory limit
Brief
description: -_ $ m $
Line from El 100% of fair market value, up to
Schedule A/B: mm any applicable statutory limit
Brief
description: _--~»-_» $ m $
Line from El 100% of fair market vaiue, up to
Schedule A/B: any applicable statutory limit
Brief
description: ____ 3 n $
Line from n 100% of fair market valuel up to
Scheduie A/B: F- any applicable statutory limit
Brief
description: $ n $
Line from Ci ’iDD% of fair market value, up to
Schedule A/B; _ any applicable statutory limit
Brief
description: $ n $
Line from n 100% of fair market value. up to
Schedule A,-'B- any applicable statutory limit
Brief
description: 5 n $
Line from n 100% of fair market value, upto
Scheduie A/B- __ any applicable statutory limit
Brief
description: $ n $
Line from m 100% of fair market value, up to
Scheduie A/B: j any applicable statutory limit
Brief
description: $ n $
Line from El 100% of fair market value. up to
Scheduie A/B: any applicable statutory limit
Brief
description: $ n $
Line from m 100% of fair market value. up to
Scheclule A/B' _ any applicable statutory limit
Brief
description: 5 m $
Line from [;i 100% of fair market vaiue. up to
Schgduie A/B- _ any applicable statutory limit

Ofl‘icial Form 1060 Schedu|e C: The Property You C|aim as Exempt page 2_ oil

 

Case 3:18-bl<-03611-.]AF Doc 1 Filed 10/15/18 Page 26 of 62

Fill in this information to identify your case:

Deblor 1 L|NDA CASSANO

Firsl Name Midd|a Name Lasl Name

 

Debtor 2
[Spousel it' E|ing] Firat Name Midrlle Name test Name

 

united states Bankruptcy Court for ina Midd|e District of F|orida

 

Case number

rirtnowni l;\ Checl< if this is an
amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12i15

Be as complete and accurate as possib|e. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this fon'n. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do any creditors have claims secured by your property?
n No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
Yes. Fill in all of the information below.

m List All Secured Claims
Column/il Columttl§B' 'CQIH§ r§;Q §

§ 2. List all secured claims. |f a creditor has more than one secured claim. list the creditor separately Am°lllll of clall.ll ` Valll°,°f-l collateral l_lll‘ll‘gl:l~j"`lf,l_l ' =
§ for each claim. lf more than one creditor has a particular claim, list the other creditors in Part 2. Do nol deducl ll_le lhal‘s`ul',p°r¢, this pardon

 

 

 

 

As much as possible, list the claims in alphabetical order according to the creditors name_ value of collaleral_ cla-lm _ l many
-2'1 C|T|ZENS BANK Describe the property that secures the claim; s 15.‘138.00 $ 14,000_00 ll 1,138_00
Creditor`s Name ' a - ._r s n n ll l
l201 HONDA H
1 citizens on l 6 RV
Number Streel §

 

 

a Conlingent

 

l
§ R|VERS|DE R| 02915 El unliquidated
§ City Slate ZlP Codo n Dlspuled
§ Who owes the debt? Check one. Nature of lien. Check all that apply.
§ Debtor 1 only ill An agreement you made (such as mortgage or secured
E] oentarzunty Caf lOa"l
|:] Deblol 1 and Deblol 2 only U Statutory lien (such as tax lien, mcchanic`s lion)
ij At least one or the debtors and another a Judgmem lien from a lawsuit

Cl Otner (tncluding a right to offset)
U Check ifthls claim relates to a

community debt
Date debt was incurred 121"2016 Last 4 digits of account number A__W

l£|

§ Credilor‘s Name

 

 

 

 

 

Number Streel _ _ m W…. ,., ,

As of the date you file. the claim is'. Checls all that apptyl
m COntingcnl
a Unliquidaled

l city state ziP code §;l Dlspuled

Who owes the debt'? Check one. Nature of lien. Check all that apply

n DEblOl' 1 On|l»' n Arl agreement you made (such as mortgage or secured

§ C] center 2 only car loan)

; m Del._ll[ll. l and Deblcll 2 cllllll n Statutory lien (suctt as tax lien. mechanics tien)

§ g At least one of the debtors and another n Judgmgm lien from a lawsuit
El other (in¢iuding a right to arisen

ij Checlt if this claim relates to a
community debt

Date debt was incurred Last 4 digits of account number _

Official Form 1060 Schedule D: Creditors Who Have Claims Secured by Property page 1 ofl

 

Case 3:18-bl<-03611-.]AF Doc 1 Filed 10/15/18 Page 27 of 62

Fill in this information to identify your case:

Debtor1 L§NDA CASSANO

Firsl Name Mlddls Name Lasl Name

 

Debtor 2
(Spouse. if tillng) First Name Middle Name test Name

 

united states Bankruptcy court for the: Middie Districi of F|orida

ill check irthie is en
Case number .
tit known amended filing

 

 

 

Oflicia| Form 106E/F
Schedule EIF: Creditors Who Have Unsecured C|aims 12r15

Be as complete and accurate as possibte_ Use Part 1 for creditors with PR|ORlTY claims and Part 2 for creditors with NONPR|OR|TY claims.
Llst the other party to any executory contracts or unexpired leases that could result in a olaim. Also list executory contracts on Schedule
A)'B: property (Officia| Form 106NB) and on Schedule G: Executory Contracts and Unexp!red Leases lOfflcEa| Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Croditors Who Have Clar'ms Secured by Froperty. |f more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Paga to this page. On the top of
any additional pages, write your name and case number {if known)_

 

 

m Lls't All of Your FRIUR|TY Unsecl.lred Claims

 

1. Do any creditors have priority unsecured claims against you?
l;l No. Go to Part 2.

w Yes.

‘ 2. List all of your priority unsecured ciaims. |f a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type ol claim it is. lt a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts As much as possible. list the claims in alphabetical order according to the creditor‘s name. if you have more than two priority
unsecured claims, lii| out the Continuation Page of Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet_)

 

 

 

 

 

 

 

 

2.1
NE]-NET Lastd digits of account number _ ___ _ ___ $ 5 300-0 sw 5
F'n'ortty Creditor's Name
3015 S. PARKER RD. #425 When was the debt incurred?
Number Street
As of the date you filel the claim is: Check all that apply
AURORA CO 80014 n C l. l §
city state ZlP code m '"ge" §
unliquidated §
Who incurred the debt? Check onc. m Dlspuled j
E Det)tort only :
E.l Det)tor 2 only Type of PR|OR|TY unsecured claim:
g Debtor 1 and Dobtor 2 only n DQme$tit; support obligations
m least one of the debtors and another n Taxes and certain other debts you owe the government
[;l check 'f th's claim is for a c°mmumty debt n C|aims for death or personal injury while you were
is the claim sub'ect to offset? intoxicated
No ‘ m Olllel_ glech sTuDENT LOAN
m Yes l

 

l2'2 l Last4 digits of account number _ _ _ W 5 5 $

 

 

Frlority Creditor‘s Name l
When was the debt incurred? l

 

 

 

Number Strcat :
As of the date you fiie. the claim |s: Checl< ali that appiy. l
m Conlingent
city state ziP code C] Unliduidated
Who incurred the debt? Check one. n Disp"'ted §

n DB‘“°" °""' Type uf FRioRlTY unsecured ciaim:
l:.l DehtorZ only

l;l Deblor,l and nebturz onl m Domestic support obligations
§;l Al least one ollhe demur:and another n Taxes and certain other debts you owe the government
n C|aims for death or personal injury while you were

n Checlc if this claim is for a community debt lnlmllcaled j
ls the claim subject to offset? l:l Other. Specify me 5
l;l No l
ClY

   

Ot'iicial Form 106EIF Schedule EIF: Creditors Who Have Unsecured C|aims page 1 of_

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 28 of 62
mens t LlNDA CASSANO

FirST Name Mlddla Name LaSl Name

Case number (irtmwni

 

 

m ‘i"'our PR|OR|TY Unsecured C|aims - Continuation Page

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

i`:l

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of account number ___ _ _ _ $
Priorily Creditur's Name
When was the debt incurred?
Number Streei
As of the date you file, the claim is: Check all that apply.
n Contingent
Clty State ZiPCode m Un|iqi.iidated
n Disputed
Who incurred the debt"¢1 Check one.
Cl Debtori only Type of PR|OR|TY unsecured claim:
El o tit 2 l
n Debtor1 on:D b1 2 l El Domest`lc support obligations
E or an e or on y m Ta)tes and certain other debts you owe the government
n At least orie of the debtors and another . . . .
n C|aims for death or personal injury while you were
|Il check ifthis claim is for a community debt "“°x'°a‘ed
n Other. Speclty
ls the claim subject to offset?
n No
n Yes
Last 4 digits of account number j j A __ $
Priority Creciltoi’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that appiy_
a Coniingenl
city Siate ziP Cocie D Unliquidated
n Dispuied
Who incurred the debt? Check one.
l'_`l Debtor1 only Type of PR|OR|T¥ unsecured clalm:
§ Deblm 2 only m Domestic support obligations
n Dablorl and Debtol 2 only l;] Taxes and certain other debts you owe the government
At least one of lhe debtors and enamel n C|aims for death or personal injury while you were
l;l Check if this claim is for a community debt mt°}°°ated
El other Speciiy
ls the claim subject to offset?
l;l No
l:l Yes
Last 4 digits of account number W A_ _ _ 5
Prlorlty Creditor'e Name
When was the debt incurred?
Number Street
As of the dale you filel the claim is: Check all that apply.
n Contlngent
clty state ziP code El Unliquidated
i;l D`lsputed
Who lncurred the debt? Check one.
[l Dabtor 1 only Type of PRiOR|TY unsecured claim:
§ Debtol 2 only n Domesiic support obligations
];l Deblol l and Debmr 2 only m Taxes and certain other debts you owe the government
Al least one cf the debtors and anolher |;l Claims for death or personal injury while you were
n Check if this claim is for a community debt '"t°x'°ated
n Other` Specify
ls the claim subject to offset?
m No
l ,. 51 ram _ , o t _M__ ii _
Oft`icial Form 106E1'F Schedule ElF: Creditors Who Have Unsecured C|aims page _ of__

 

 

 

 

 

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 29 of 62
Debtort L|NDA CASSANO Case number iirinonn)

Fi.rsi Name Nliddle Name Last Name

 

 

m List All of your NONPR|OR|TY Unsecured C|aims

 

3. Do any creditors have nonpriority unsecured claims against you? §

i:i No. `i’ou have nothing to report in this part. Submit this form to the court with your other schedulesl
Yes

4. L|st all of your nonpriority unsecured claims ln the alphabetical order of the creditor who holds each claim. lf a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not iist claims already
included in Part ii |f more than one creditor holds a particular claiml list the other creditors in Part 3.|f you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.

 

 

 

 

 

AMER|CAN EXPRESS Last 4 digits of account number;i__ 2 j _§
Nonprionty Credilnfs Name _"’__:
PO BOX 981537 When WBS file debt ll'lt.`.\.ll’l‘ed? 1
Number 51reet l
EL PASO Tx 79998
Ci¢y gram zip nose As ofthe date you file, the claim is: Check all that apply.

Ei Contingent

Who incurred the debt? Check one. d unilquidate<i
Eii Debtor 1 only ill oispuied
[;l Debior 2 only

C| Debtor 1 and Debmr 2 only Type of NONPR|OR|TY unsecured claim:
ij At least one of the debtors and another E] Swdem loans

m Obligations arising out of a separation agreement or divorce

Cl Ch ck‘fth`s cl ' 'sforacommun't d bt
° ' ' a'm' 'y a ihatynu did noireporias prioriiyclaiins

 

 

 

 

 

 

 

 

ls the C|aim 51-|\31'9ct to offset? n Debts to pension or protit-Sharing pians, and other similar debts
n No g Other. Speciiy CREDIT CARD
m Yes

>2 CAP|TAL ONE Last 4 digits of account number _9_ _O _1 _3_ $_M_
Nanpriciriiy crainan Name When was the debt incurred? ;

i

P.O. BOX 30281
Number Slraat
SALT LAKE C|TY UT 34130 As ofthe date you file. the claim is: Check all that apply.
Cily Stai& ZiP Cod$

i:l Contingent

Who incurred the deht? Check one m Unllquidated

E oebior 1 only ill Dispuied ,
l:l Debior 2 only

C] named and Debtor 2 only Type of NONPR|ORITY unsecured claim:

 

 

 

 

 

i;i Al least one of the debtors and another L_..l Student loans
i;] Ob|igations arising out ot a separation agreement or divorce

n Check if this claim is for a Community debt that you did not report as priority claims

|5 the claim subject to offse\? m Debts to pension or protit-sharing plans. and other similar debts

m NO q ethel Specify CREoiT CARD

cl Yes z
its_i C|T_ic_'ARD Last4 digits of account number __§ _4 _5 ;4_ $ 1’374_00

:ngon§;r;m;:::ma When was the debt lncurred? j

Number Sl.reet

:|OUX FALLS :lD Z:::d:? As of the date you file‘ the claim is: Check all that apply.

i y a e

ill contingent z
§ unliquidated j
n Disputed

Who incurred the debt? Check one.
q Debtort only
i;i Debtor 2 only

m D°'°t°'i and DEb“" 2 °“" Type or NoNPRioRiTY unsecured ciaim:
n At least one of the debtors end another
i;l Studont loans

n Che¢k if this claim 55 for a community debt i:i Obligations arising out of a separation agreementh divorce

. b that you did not report as priority claims
ls the dam su led w offset? i;i Debts to pension or profit-sharing plans and other similar debts i
m N° cr oihei, specify CREDiT cARo §
U Yes

   

Ofi”icial Form 106E/F Schedule EIF: Creditors Who Have Unsecured C|aims page __ of ___

 

 

Debtor ‘l

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 30 of 62

L.lNDA

CASSANO

 

First Name Mii'.ldie Name Lasl Name

Case number (irumw,i;.

 

g ¥our NONFR\CRITV Unsecured C|aims - Cont:inua'tion Page

4 After listing any entries on this page, number them beginning with 4.4, followed by 4-5, and so forth.

 

iii

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D|SCOVER BANK Last4 digits of account number Pm jim W§_ 1 $ 32()_[)[)
Nonpriority Creditor`s Name
P 0 BOX 15316 When was the debt incurred?
Number Street _
W|LM|NGTON DE 19850 AS of the date you filel the C|ail'l"l is: Che¢k ali that apply.
city Siate zip code l;j ContingE.-q
_ El unliquidated
Who incurred the deht? Checl-i one. n Disputed
m Debtort only
Cl Debtor 2 oniy Type of NDNPR|OR|TY unsecured claim:
§ Ddbidrl and odutdrzonly n Studem loans
N least one of the debtors and ammar g Obligations arising out of a separation agreement cr divorce that
E] Check if this claim is for a community debt you d'd nut report as pm_mty C|?'ms .
a Deth to pension or profit-sharing plans. and othersimilar debts
ls the claim subject to offset? § rymerI Spaciry CRED|T CARD
g No
` n Yes
§§ -- 1 7 s 8 140300
MERR|CK BANK Last 4 digits of account number _ _ _ ____ $,_;_h
Nonpriority Creditor’s Name
P 0 BOX 9201 When was the debt lncurred?
N b st t
O`"ES BETH;,;\GE NY 1 1 804 As of the date you file, the claim is: check all that apply.
Citv 31-'=“° ZlP COGS n Contingent
U unliquidated
Who incurred the debt'? Chec|-i one. El Dispufed
q Debtort only
m Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n Debtor 't and Debtor 2 only l;l Siudent loans §
n N ieasi one or the debtors and another n Obligations arising out of a separation agreement or divorce that
. . . . did not report as priority claims
i:i k lf this claim is f t d bt you
Chec or a commum y e m Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? g orher_ Specizy CRED|T CARD
m No
n Yes
iii $ 1,283.00
NORDSTROM Last 4 digits of account number gm l l i nj
Nonpn'ority Credltor's Name
1353.,1 E CALLEY AVE When was the debt incurred?
ER!]§LEW§FS;J CA 801 1 1 As cf the date you filel the claim is: Checl< all that app|y.
guy State ZJPCode n Contingent

Otticial Form 106ElF

Who incurred the debt'? Check one.

E Debtor l only

Ci Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

gNo

cl Yes

iii unliquidated
ij Disputed

Type of NONPR|ORITY unsecured claim:

Studenl loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or protit-sharing plansl and other similar debts

Other. Specify C RE DiT CAR D

EE U|:|

 

Schedule E!F: Creditors Who Have Unsecured C|aims

 

page _ of _

 

 

Debtor 1

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 31 of 62

L|NDA

First Name Middle Name Lssl Name

CASSANC|

Case number manning

m ¥our NONPR|OR|TY Unsecured C|aims -- Continuation Page

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

Ai'ter listing any entries on this page, number them beginning with 4.4, fot|owed by 4.5, and so forth. .ii‘jt‘ot“_aji,;§ialnt Y
a§§ adi :f‘
4.7
NAW FEDERAL CU l_asi4digiu-. dr account number l 1 i 1_ $ 71634_00
Nonprlority Creditor’s Name
P_O' BOX 3700 When was the debt lncurred?
Number Straet A f h d f,| h l l l
MERR|F|ELD VA 22119 s o t a ate you ie,t e cla rn s. Checit al that apply.
Cm, state zll= code Cl Contingent
U unliquidated
Who incurred the debt? Check one. n Disputed
El canton only
[;l Debtorz only Type of NONPR|OR|T‘( unsecured claim:
§ Debtor 1 and Debtor 2 only n Student loans
At least me of the debmrs and another Ei Obligations arising out ofa separation agreement or divorce that
lIl check ifthis claim is for a community debt y°“ d'd not report as p"°"“’ °'a"“s
m Deth to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? g Other_ Specify CREDIT CARD
g No -
g Yes §
|4.8 ]
SYNC _ LOWES Last 4 digits of account number 1 'i_ 1 1 $M:
Nonprierity Credltor's Name
Wh th d bt 'ncurred?
P_o. aox 965036 *"‘ ""‘5 ° " '
Num°°' S"e°" ns ith d t f'l th l ' ' - ch lt ll tn t l
ORLANDO FL 32896 o e aeyou ie. ecaimls. ec a a appy_
guy State ZlF Code n Contingent
E unliquidated
Who incurred the debt? Checl< one. n Disputed
q Debtor1 only
lIl oabtdr 2 anly Type of NoNPRloRt'rY unsecured claim:
El oabtdr l and Debtor 2 only g Studem loans
n m least one of the debtors and another n Obligatlons arising out of a separation agreement or divorce that
E| check if this claim is for a community debt y°“ d'd "°t ’e',°°" as p"°"ty °'_a'ms _ _
i;l Debts to pension or protit-shanng plans, and other similar debts
is the claim subject to offset? E] Other_ Specify CRED|T CARD
g No
_ {.:] Yes
_9 sss_ooi
' - f b 2 d 5 7 $ =
SYNC _ -|-JMAXX Last 4 digits o account num er __ _ N _ f
Nenprion`ty Creditofs Name 1
When was the debt lncurred? -
P.O. BOX 965036 :
Number Slraet z
As fth d t f'le, the claim is: Check all th t l .
oRLANDO l=L 32596 ° ° a “` "°“ ' a am
C“y stale ZlP code ll Contingent §

Ot"i'lcia| Form 106EIF

Who incurred the debt? Check dne.

E Debtor 1 only

El Debtorz only

l:l Debtdri and Debtor 2 only

cl At least one of the debtors and another

[;l Check if this claim is for a community debt

ls the claim subject to offset?

g No
n Yes

5 unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

Studeni loans

Ob|igatlons arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or pront-sharing ptans, and other similar debts

othar. specify CRED|`|' CARD

Ellj C|U

 

Schedule EIF: Creditors Who Have Unsecured C|aims

 

page _ of ____

 

 

Debtor l

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 32 of 62

L|NDA

CASSANO

 

Flrst Name Middla Nan'la Lasleme

Case number [irinalm>

w Your NGNFR|OR|T\' Unsecured C|aims - Continuation Page

 

4.1i

 

 

 

SYNC - CARE CRED|T

 

Nonpiiority Credltors Name

P.O_ BOX 965024

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5. and so forth.

Last 4 digits of account number 1 l 1 1

When was the debt incurred?

 

 

 

 

 

 

 

 

 

mth met As ith di f'l th l ' ' -cn lt ll ht l
DRLAND FL 32896 o e aeyou lel ecalmis. ec a ta appy.
city stata zli= cadc El Cdntingcnt
_ BI unliquidated
Who incurred the debt'? Checit one. jj Disputed
q Debtori only
El Debtor 2 only Type of NONPR|OR|TY unsecured claim: :
g Debtor‘i and Debtor 2 only n gmth loans §
At least one of the debtors and arlth n Obligations arising out of a separation agreement or divorce that
El check ii this claim is for a community debt y°u d'° "°t reF°'t as pn°"“' c'_a'ms , . §
C| Deth to pension Or prOit-Sharlng plans, and other similar debts §
ls the claim subject to offset? g Omer_ gpgcify CRED!T CARD §
w No
n Yes §
|j"‘_.| 9 2 3 9 1209 D|§)4
SYNC _ WALMART Last 4 digits of account number j M ___ _ $ .
Nonprlority Credltor’s Name
When was the debt incurred?
P.O. BOX 965036
Number Streer
fthe date ou file, the claim is: Check all that a | .
ORLANDO Fl_ 32396 As ° Y pp y
city State ZlPCode n Contingent
U unliquidated
Who incurred the debt? Check one m Dlsputed
q Debtori only
i:l Debtor 2 only Type of NONPRIOR|TY unsecured claim:
El Debtor l and Debtor 2 only n Sludenl loans
D At least one of the debtors and anmher El Ob|igaticns arising out of a separation agreement or divorce that
- - . . . did not report as priority claims
ill h it ithl mmun d tit Y°L' :
c en l s c|a|m ls for a co ltv E El Debts to pension or profit-sharing plans, and other similar debts z
ls the claim subject to offset? q Og-,er_ gpeciry CRED]T CARD
m No
m Yes §
§
'll 6 0 8 7 $ 1,719.00;
US BANK La514 digits of account number _ _ W__ _ _;
Nonpnon`ty Credltor’s Name
When was the debt incurred?
P.O. BOX 108
Number Street _ _ _
As of the date l.i flie, the claim is: Check all that app|y.
sT_ Louls nrc estes "°
Cit‘y' State ZlPCode n antjngent y
E unliquidated l
Who incurred the debt? Checl< one. n Dlspl_lted t
L
E Debtor 1 only l
i;l Debtor 2 only Type of NONPR|OR|TY unsecured claim‘. §
n Debtor 1 and Debtor 2 only cl Sludenl loans
n m west °"E' ofthe debtors and another n Ob|igations arising out oi a separation agreement or divorce that :
. . . . . you did not report as priority claims l
n Check lf thls c|alm ls for a commumty debt n Debta to pension or profit-sharing plans, and other similar debts §
ls the claim subject to oifset? m Other. Speclfy CRED|T CARD §
Eti Nd §
n Yes
Ofiicial Form 106EIF Schedule EIF: Creditors Who Have Unsecured C|aims page _ of_

 

 

 

 

 

 

 

Debtor ‘l

Case 3:18-bk-03611-.]AF DOC 1 Filed 10/15/18 Page 33 of 62

LiNDA

CASSANO

 

Finsi Name Middle Name Last Name

Case number trtnawn)

Your l*illlltl't|PR|C|R|“I"Il Unsecured Clalms - Continuat|on l’age

 

; Alter listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so torth.

 

 

 

 

 

 

 

 

     

l
t
l
l

 

 

 

 

 

 

 

 

 

 

 

 

4.1i ‘
C|T]CARD Last4digits of account number _§_ l _2_ l_ $ 2,726_00§
Nonprioril.y Credltor’s Name
Wh n was the ebt incurred? t
P.o. eox 6241 9 d
Number Slreet §
d te , ' ` : l _ :
S|OUX FALLS SD 571 17 As of the a you file the claim is Check all that appy
city state ziP code ij Contingant
iii unliquidated
Who incurred the debt? Check one. n Disputed
m Debtor 1 only "
ij Debtcr2 only Type of NONPR|OR|TY unsecured claim:
g Debtor ‘l and Debtor 2 only 0 Studem loans t
At least one 01 me debtors and another a Ob|igations arising out of a separation agreement or divorce that
l:l Check if this claim is for a community debt you md not report as mer C|é|ms . .
n Deth to pension or profit-sharing pians, and other similar debts
ls the claim subject to offset? 53 OthBr_ gpectfy CRED|T CARD
n Yes §
`i
4.1i i
VYSTAR FCU Last4 digits ofaccount number _D_ 1 1 4 $ 8,991.00§
Nonpn`oiity Creoitor's Name .
When was the debt incurred?
P.O. BOX 18
Number S"eet As of the date ou file the claim ts' C`neck all that a |
JAcl<soitli/lLLE l=l_ 32212 " ' ' pp "
City State ZlP Code n Contingent
q Unliquidated
Who incurred the debt? Check one. n Dispufed
m Debtor‘l only
m Debtor 2 only Type of NONPR|ORITY unsecured claim:
[;l Debtort and DebtorZ only a Sl.udenf hans §
g m least one of the debtors and another m Ob|igations arising outof a separation agreement or divorce that
. . . . did not report as priority claims
n Che lt this ct is to mmu it debt you .
sk mm r a co n y n Deth to pension or profit-sharing plansl and other similar debts
is the claim subject to offset? M Other_ Specify CRED|T CARD
g No
[;l Yes
|_i _ . $
Last 4 digits of account number _ __ ___
Nonpriority Creditors Name
When was the debt incurred?
Number Street . . .
As of the date you fl|e, the claim is: Check ali that apply,
city State Z|F Code n Contingent

Ot‘ficiai Form 106E!F

Who incurred the deht? Check orie.

m Debtor‘i only

n Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

|I| check lt this claim is for a community debt

ls the claim subject to offset?

m No
U Yes

C| unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

Student loans

Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

Deth to pension or profit-sharing plans. and other similar debts

Other. Specify

E[J UE|

Schedule EIF: Creditors Who Have Unsecured C|aims

 

i
§
l

page __ of _

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 34 of 62

Fill in this information to identify your case:

Debtor LlNDf-\ cAssANo

Firsl Name Middle Name Last Name

 

Debtor 2
{Spouse lf l"l|il'lg} F|:st Name Mldd|e Name Lasr Name

 

United States Bankruptcy Court for the: District Of

Case number . . .
(lfknnwn) m Checl< lf thls ls an

amended filing

 

 

 

Of'iicial Form 1066
Schedule G: Executory Contracts and Unexpirec| Leases 12/15

 

Be as complete and accurate as possib|e. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is neaded, copy the additional page. fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known}.

1. Do you have any executory contracts or unexpired |eases?
M No. Check this box and tile this form with the court with your other schedules You have nothing else to report on this form.
|;l Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B.' Property (Ofl'lcial Form ‘lDBA/B}.

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is t'or [for

examp|e, rent. vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases

Person or company with whom you have the contract or lease State what the contract or lease is for

 

 

Name

 

Number Street

 

City State ZlP Code

 

 

 

Name

 

Number Street

 

c ,, , Q!§¥…< t l _ ,S‘§“i ~,;'=EM§EE.:?\.,..
2.3

 

Name

 

Number Strset

 

C'W t §VIE=... ZlP CPde

 

 

 

2.4

 

Name

 

Number Street

 

, ‘?“\f. .. . ,\3‘?19 71'§’,£°?‘€ , ,

 

 

Name

 

Number Street

 

City State ZlP Code

Ofi`lcial Form 1066 Schedule G: Executory Contracts and Unexpired Leases - page 1 ofl_

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 35 of 62

Fill in this information to identify your case:

 

 

 

Debw, 1 LlNDA CAS SANO
Firsl Name Midd|e Name Lasl Name

Debtor 2

(Spouse, it tiling) Fi¢at Name Mid¢tle Name Last Name

united states Bankruptcy Courttor the; Nliddle District of Florlda

Case number
tit known]

 

 

El check itthis is an

amended n|irtg

OHicia| Form 106H
Schedule H: Your Codebtors

12I15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. |f two married people
are filing together, both are equally responsible for supplying correct informationl lf more space is needed, copy the Additional Page, fill it out.
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

 

1. Do you have any codebtors? (lf you are tilan a joint case, do not list either Spouse as a codebtor.]

m No
Ei Yes

2. Within the last B years, have you lived in a community property state or territory? (Communt`ty property states and territories include
Arizona, Ca|ifornia, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington. and Wisconsin.)

§ No. Go to line 3.
ij Yes. Did your spouse, former spouse, or legal equivalent live With you at the time'?

UNo

i;l Yes. ln which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spousel or legal equivalent

 

Number Strcol

 

city state zip code

3. ln Column 1, list all of your codebtors_ Do not include your spouse as a codebtor if your spouse is filing with you. List the person

: shown in line 2 again as a codebtor only if that person is a guarantor or cosigner_ Make sure you have listed the creditor on
Schedule D (Ofticia| Form 106D], Schedule E/F (Of'fioia] Form 106EIF), or Schedule G (Official Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 25 The creditor to whom you owe the debt
Check all schedules that apply:
3.1
Cl Schedule D. line
Name _
EI Schedule E/F, line
Number 5"”‘ i:l Schedule G. line
§i*.t....... . . .. ........... _ 313‘§, , ?~lF'CDdEW ., .............................. m y y , ., t. umwa WW-…
3.2
i;l Schedule D, line
Name
i;l Schedule E/F, line ___
Numbe' S"EEl i:l Schedule Gl line
.. Sily........ . _ _ 4 al ..........§faf€' , , 1!? CB€!§".. W M 4 WW_W
3.3
El Schedule D, line
Name
El Schedule EIF. line
Number S""ei El Schedule G, line
city _ _ __ _ 7 state zlP code

Ofticial Form ‘lOGH Schedule H: Your Codebtors page 1 ofi_

 

 

CaSe 3218-bk-03611-.]AF DOC l

Fill in this information to identify your case:

Debtor 1 LlNDA CASSANO

 

Firal Name Mldd|e Name

Debtor 2

Lasl Name

 

(Spouso, li i'llil‘tg] Flrsl Name Mldd|e Name

United States Bankruptcy Court for the: Midd|€ DiStFiCt Of F|OFidE

Case number

 

(ll' known]

l.es! Name

 

Filed 10/15/18 Page 36 of 62

Check if this is:
ci An amended filing

 

Official Form 106|
Schedule l: Your income

 

m A supplement showing post~petition
chapter 13 income as of the following date:

MM l DDtl YYYY

12i15

Be as complete and accurate as posslb|e. |f two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
supplying correct information. lf you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
|f you are separated and your spouse is not filing with you, do not include information about your spouse. |f more space is needed, attach a
Separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

m Describe Emp|oyment

1. Fill in your employment
information.

lf you have more than one job.
attach a separate page with
information about additional
employersl

Emp|oyment status

include part-time. seasona|, or
self-employed work.

Occu ation
Occupation may lnc|ude student p
or homemaker, if it applies

Emp|oyer's name

Emp|oyer's address

How long employed there?

m Give Details About Monthly lncome

Debtor 1

Debtor 2 or non-filing spouse

 

Emp|oyed
i:l Not employed

PACKER

AMAZON

m Emp|oyed
n Not employed

 

Number Street

Number Street

 

 

 

City State

1 YEAR

ZlP Code City State ZlP Code

Estimate monthly income as of the date you file this form. if you have nothing to report for any line, write $0 in the space. include your non-filing

spouse unless you are separatedl

|f you or your non-ftlirtg spouse have more than one employer, combine the information for all employers for that person on the lines
below. lf you need more space, attach a separate sheet to this form.

2. List monthly gross'wages, saiary, and commissions (before all payroll

deductions). lf not paid monthly, calculate what the monthly wage would be.

3. Estimate and list monthly overtime pay,

4. Calculate gross income. Add line 2 + line 3.

Official Form 106|

For Debtor 1 For Debtor 2 or

non-filing spouse

 

 

2- $ 1,950_00 $ 0.00
3. +$ 0.00 + $0.00
4_ $1,950.00 $ 0.00

Schedule l: Your income

 

 

 

 

 

page 1

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 37 of 62

 

 

 

Debtor 1 L|NDA CASSANO Case number tirxnewni
Firs| Name Mic|dla Name Last Name
For Debtor 1 For Debtor 2 or
non- l|ing spouse
Copy line 4 here ............................................................................................ ') 4. $ 1950-09 $ O-DU

5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Socia| Security deductions 5a $ 393.33 $ O.DD
5b. Mandatory contributions for retirement plans 5b_ $ O.UU $ O.GU
Sc. Voluntary contributions for retirement plans 5c. $ 000 $ O.GD
5d. Required repayments of retirement fund loans 5d. $ O-DO $ O-GD
5e. insurance Se. $71-50 $ 0.0D
5f. Domestic support obligations Sf, $ O.DU $ 0.0D
5d. Union dues 59_ $ O.DU $ O_OD
5h. Other deductionsl Speciiy: 5h_ + 3 0.00 + $ 0.00
j 6. Add the payrot| deductionsl Add lines 5a + 5b + 5c + 5d + 5a +5f + 59 + 5b. 6. $ 374.83 $ O.DD
7. Ca|cu|ate totai monthly take-home pay. Subtract line 6 from line 4. 7. $ 1575-17 $ O-OU

l 8. List all other income regularly received:

8a Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross

receipts, ordinary and necessary business expenses and the total $ 000 $ 900
monthly net income. Ba. _
Bb. interest and dividends Bb_ 35 0.00 $ G.DU

8c Family support payments that you, a non-filing spouse, or a dependent
regularly receive

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

include aiimony, spousal support, child support, maintenancel divorce $ D_UO $ O_OU
settlementl and property settlement 8c
Bd. Unemp|oyment compensation ' Sd. $ 000 $ 0~00
Be. Socia| Securlty Be. $ O.UO $ 0.00
Bf. Other government assistance that you regularly receive
include cash assistance and the value (if known} of any non-cash assistance
that you receive. such as food stamps (beneftts under the Suppiementa| $ 963.00 $ G.UU
Nutrition Assistance Program) or housing subsidies
BQ. Pension or retirement income 8g. 5 251.00 $ D.OU
Bh. Other monthly income. Specify: 8h. + $ +$ O.DD
e. Add att other income Add lines se + ab + ac + se + se + st +Sg + ah. 9. 3 1,214.00 s 000
`10. Ca|cu|ate monthly income. Add line 7 + line 9.
. 5 2 7 .
' Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $-2’-@-7_- + 3 0 00 $--'-§917_
511. State all other regular contributions to the expenses that you list in Schedule J.
‘ include contributions from an unmarried partner, members of your household your dependentsl your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not availabie to pay expenses listed in Scheduie J.
Specify: 11_ + $ 0.00
12. Add the amount in the last column of line 10 to the amount in line 114 The result is the combined monthly income.
Write that amount on the Surnmary of Your Assets and Lr'abi'lt`ties and Cen‘at`n Statt`stt'cai information if it applies 12l $B.L
Combined

l 134 Do you expect an increase or decrease within the year after you file this forrn?
l No.

 

 

 

monthly income

 

n Yes. Expiain:

 

 

Ofticial Form 106| Schedule i: Your lncome

page 2

 

 

 

 

Case 3:18-bi<-03611-.]AF DOC 1 Filed 10/15/18 Page 38 01 62

Fiii in this information to identify your caset

Debtor 1 LiNDA CASSANO

FimName lvlldclle Name Lasmama Check if this iS`-

 

oentorz i;l An amended flian

{Spouse, ifti|ing) Frrsmame Mlddla Name Las‘\Nal-ne
[;l A supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court forthe: Midd|e DiStrict of F|Ot'ida

Case number MM lt DDl‘ YYYY

(lf known)

 

 

 

Officiai Form 106J
Schedule J: Your Expenses lens

Be as complete and accurate as possible if two married people are fliing together, both are equally responsible for supplying correct
information lf more space is needed, attach another sheet to this form_ On the top of any additional pages, write your name and case number
(if known). Answer every question.

m Descr|be ¥our Household

1. ls this a joint case?

 

 

g No. Gb to line 2.
i;i Yes. Does Debtor 2 live in a separate househo|d?

EiNo

a Ves. Debtor 2 must tile Othcia| Form 106.1-2, Expenses for Separate Househcid of Debtor 21

 

 

 

 

 

 

 

 

2. Do you have dependents? § NO _ _ _
Dependent’s reiatlonshlp to Dependent’s : Does dependent ilve
on nor list centum and El ves, Fill out this information far hamm erosbtorz age with you?
Debtor 2. each dependent.......................... `
l g No
Do not state the dependents m
names Yes
ii No
i;i Yes
i:l No
m Yes
cl No
m Yes
Ci No
m Yes
3. Do your expensesinciude n NO

expenses of people other than
yourself and your dependents_fif________

m Est|mate ¥our Ongoing Month|y Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

ij Yes

include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule i: your income (Officia| Form 106|.] Y°l-lr EXPB"'SGS

4. The rental or horne ownership expenses for your residence. include flrst mortgage payments and $
any rent for the ground or |ot_ 4.
if not included in line 4:
4a Rea| estate taxes 4a 3 100.00
4b. Property, homeowner’s, or renter's insurance 4b. $ 100-00
4c. Horne maintenance repair, and upkeep expenses 4c. $ ZOU.OD
4d. Hor'neowner's association or condominium dues 4d. $

Oft“lciai Form 106J Schedule J: Your Expenses page 1

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 39 of 62
Debtor 1 LlNDA CAS SANO ease number umwa
Firsl Name N'|iddla Name l.aelNeme
Your expenses
5. Additiona| mortgage payments for your residence, such as horne equity loans 5. $
6. Utilities:
6a. Elec:tri\:ityl heat, natural gas Sa. $ 150.00
Gb. Water. sewer, garbage collection sb_ $ 50.00
Gc. Telephone, cell phone, lnternet, satellite. and cable services 6c. $ 130.00
Bd. Other. Specify: sd. $

7. Food and housekeeping supplies 7_ 5 300-00

H. Childcare and children's education costs H. $

9. Clothing, laundry, and dry cleaning 9. $ 20-00
10. Personal care products and services 10. $ 5000
11. Medica| and dental expenses 11, $ 2000
12. Transportation. lnclude gas, maintenance bus or train fare. $ 200_00

Do not include car paymentsl 12.
13. Enterfainment, clubs, recreation, newspapers, magazines, and books 13. $ 100'00
14, Charitab|e contributions and religious donations 14.
15. lnsurance.
Do not include insurance deducted from your pay or included in lines 4 cr 20.
15a. Life insurance 'l§a. 5
1511 Healtn insurance 15b. $
150. Vehic|e insurance 150. $ 'iD0.0U
15d. Other insurance Specify: 15d. $
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Speeify; 16. $
1?. installment or lease payments:
17a Car payments for Vehicle 1 17a. 5 323'00
tro Car payments for Vehicle 2 17b. 5
1?¢:. Other. Specify: 17c. $
trd. Other. Specify: 17d. $
18. ¥our payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule I, Vour income {Officia| Form 1061). 18. $
19. Other payments you make to support others who do not live with you.
Specify: 19. $
20, Other real property expenses not included in lines 4 or 5 of this form or on Schedule l: Your lncome_
203l Nlortgages on other property 20a $
zob. Real estate taxes zob. $
20c. F'roperty, homeowner's, or renter’s insurance 20c. $
ZOd. l\.'laintenance, repair. and upkeep expenses 20d. $
ZDe. Homeowner’s association or condominium dues 20e. $

Ol‘t`lcial Form ‘lDBJ Schedule J: Your Expanses page 2

 

 

Case 3:18-bl<-03611-.]AF Doc 1 Filed 10/15/18 Page 40 of 62

 

 

 

 

 

Debtor 1 L!NDA CASSANO Case number iifirnawni
First Name Middle Name Last Name
21. Other. Specify: 21- +$
VWV MWM'.@
22. Calcu|ate your monthly expenses_ t
22a Add iines 4 through 21. zza. . $ 1.493.00
l
22b. Copy line 22 (rnonth|y expenses for Debtor 2), if any, from Ol“|"icial Form 106J-2 22b. l $
22c. Add line 223 and 22b. The result is your monthly expenses 22c. l $ 1,492.00
23. Cali:ulate your monthly net |ncome.

_ _ . $ 2,789.17
23a Copy line 12 {your combined monthly income) from Schedule !. 23a __-
23b. Copy your monthly expenses from line 22c above. 23b. _ 5 1,392.00
23c. Subtract your monthly expenses from your monthly income. 897 17

The result is your monthly neti`ncome. 23c. 5 '

 

 

 

24. Do you expect an increase or decrease |n your expenses within the year after you file this form?

For examp|e, do you expect to finish paying for your car loan Within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

91 Nr>- `, _~ nw
m YGS- Explain here:

 

Ochial Form 106J Schedule J: Your Expanses page 3

 

 

Case 3:18-bl<-03611-.]AF Doc 1 Filed 10/15/18 Page 41 of 62

Fill in this information to identify your case:

Debtor 1 L|NDA CASSANO

First Name Nliddle Name L_as\ Name

Debtor 2
(Spouse. if tillng) FirsiName Miuoia Name LasiNamQ

 

United Stales Bankruptcy Court for the: Middl& D'lSlriC't Of F|Orida

Case number
(lf known)

 

Cl check iiihis is an
amended t"iling

 

 

Oi°ficial Form 106Dec
Declaration About an individual Debtor’s Schedules mrs

 

if two married people are filing together, both are equally responsible for supplying correct information

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement concealing proporty, or
obtaining money or property by fraud in connection with a bankruptcy case can result iri fines up to $250.000. or imprisonment for up to 20
years, or both_ 18 U.S.C. §§ 152, 1341, 1519, and 3571.

llgn Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

n No
a Yes. Name of person MARK FRANZON|

. Atlach Bankruptcy Psril‘i'on Freparer's Nori‘ce, Deciarsri'on, and
Si'gnalure (Ofl"icial Form 119).

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and
that they are true and correct

/`\

      

t.- " x

\_WDebtcr 1 Signature of Debtor 2

Date 315 \<: l O.a 1? Date

MM! DD i YYYY MMI' DDI YYY\"

.`

 

 

 

 

Official Form 10BDec Declaration About an lndividuai Debtor's Schedu|es

 

 

Case 3:18-bl<-03611-.]AF Doc 1 Filed 10/15/18 Page 42 of 62

Fill in this information to identify your case:

Debtor 1 L|NDA CASSANO

Finst Name Midd|e Name host Name

 

Debtor 2
[Spouae, if tiling) Firsr Name Miiidie Name best Name

 

United States Bankruptcy Court for the: Nliddle D|'Sll'iCt Df FlOl'ida

Case number

name Cl check irihis is an
amended filing

 

 

 

Officlal Form 107
Statement of Financial Affairs for individuals Filing for Bankruptcy o4iis

 

Be as complete and accurate as posslb|e. |f two married people are filing together, both are equally responsible for supplying correct
infomiation. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number {if known). Answer every question.

m Give Detaits About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

n Married
m Not married

n 2. During the last 3 years, have you lived anywhere other than where you live now?

§No

|;l Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 'l Debtor 2: Dates Debtor 2 `
lived there lived there
m Same as Debtor 1 n Same as Debtor 1
Frorn me
Number Street Number Street
To To
City Slatc ZlP Code City State ZlP Code
n Same as Debtor 1 n Same as Debtor 1
From me
Number Street Number Street
To TO
City State ZlP Code City State ZlP Code

3. Within the last 8 years. did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, Ca|ifornia. ldaho. Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washinglon, and Wisconsin.)

n No
a Yes. N|ake sure you fill out Schedule H: Your Codebtors {Othcial Form 106H).

W Exp|ain the Sources of Your income

Of'Hcial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 1

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 43 of 62

center 1 L|NDA CASSANO

Caso number (rrknewni
Flrs| Name Middle Name Last Name

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and ali businesses. including part-time activities,
lf you rare filing a joint case and you have income that you receive together, list it only once under Debtor 1.

n No
E.l Yes. i=iii in the details

 

..¢ie&;§zv l
Sources ot income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. [l:iefore deductions and
exclusions) exclusions}
From January 1 of current year until g §Vages' c°:.mmissi°"§’ 3 12,040.00 n ;`;:?_|es' °‘:.mmissi°"$’ $
the date you filed for bankruptcy: anuses' 'ps 5°5' 'ps
m Operatinga business cl Operaiing a business
_ M Weges, commissions m Wages. commissions
For last calendar yeah bonuses` tips $ 24,000.00 bonuses‘ tips $
(January 1 10 December 31»€$¥¥11_) m Operating a business l';l Operating a business
For the calendar year before that: w Wages’ C°.mmiSS-F°"'S' n Wages' c°.mmissions’
bonuses, tips 5 000 00 bonuses, tips
2016 - - $__~’~'_ g - -
[J€IUUEW‘\ 10 DEC@mbEF31. __) \:l Opereting a business Operaiinga business
YY‘rY

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Exampies of otheri'ncome are aiimony; child support; Social Security,
unemployment and other public benefit payments; pensions; rental income; interest dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. lf you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separatelyl Do not include income that you listed in line 4.

m No
ill Yes. Fiii in the details

 

 

 

 

 

 

Sources of income Gross income from Sources of income Gross income from
Describe below. each 5°'-"¢9 Describ_e below. each 5°""'=3
[hefore deductions and (before deductions and
exclusions) exclusions]
SQ_AL_&EQ§_ . . m
From January 1 of current year until C| R|-l $_5_718_@__ $
the date you filed for bankruptcy: RE | lREN|EN | $ 2,5'10.00 $
$
For last calendar year:
(January 1 to December 31,2017 }
wvv
$
For the calendar year before that: $ $
[January 1 to December 31 ,2015 )
YY\'Y
$ $

 

Of‘l'lcia! Form 107 Statement of Financial Affairs for individuals Filing for Ban kruptcy page 2

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 44 of 62

Debtor 1 L|NDA CASSANO Case number prknown)

Flrst Name Midd|e Name Lasi Name

 

 

mist Certain Fayments You Made Before You Filed for Bankruptcy

 

: 6. Are either Debtor 1’s or Debtor 2's debts primarily consumer debts?
n No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as
“incurred by an individual primarily for a personal, familyl or household purpose."
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6.425* or more?

L_.i No. Go to line 7.

g Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and aiimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4i'O1/19 and every 3 years after that for cases filed on or after the date of adjustmentl

n Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcyl did you pay any creditor a total of $600 or more'?

m No. Go to line i'.
a Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations such as child support and
aiimony. Also. do not include payments to an attorney for this bankruptcy case.

 

 

 

Dates of To‘tal amount paid Amount you still owe Was this payment for...

payment
CtT|ZENS BANK 08/15 5 969.00 $ 15,138.00 m Mortgage
Crediiofs Name

g Car
1 C|T|ZENS DR 09/15
Number Street m Credif Card
10/15 n Loan repayment

 

m Suppliers or vendors

R|VERS|DE R| 02915

 

 

 

ciiy sims ziP code n war
$ $ m Nlortgage
Creditor's Name
n Car

 

l:l creditcard
Number Street

m Loan repayment

 

n Supp|iers or vendors

 

 

 

a O‘lher
Clty State ZlP Code
$ $ m Morfgage
Credilor's Name
n Car

m Credit card

 

Number Sti’eet
n L.oan repayment

 

n Suppliers orvendors

El other

 

City State Zi P Code

 

 

 

 

Ofticiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 3

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 45 ot 62

Debtor‘l L|NDA CASSANO

Case number (rknown)
Firsl Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agentl including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations,
such as child support and alimony.

MNQ

m Yes. List all payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
lnsider's Name
Number Street
Cify State ZlP Code
$ $

 

lnsider's Name

 

Number Sl.reei

 

 

City State ZlP Code

8. Within 1 year before you filed for bankruptcy. did you make any payments or transfer any property on account of a debt that benefited
an insider?

|nclude payments on debts guaranteed or cosigned by an insider.
§ No
[:l Yes. List all payments that benefited an insider.

Dales of Total amount Amount you still Raason for this payment

"a"'"°"‘ "a‘d °“"’ inc,lus!ecmregiterjs name M t w

 

 

 

 

 

$ $
lnsidor'a Name
Number Sircel
CiW State ZlP Code

$ $

 

|nsider`s Name

 

Number Streel

 

 

Clty State ZlP COde

Official Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 4

 

 

 

 

Case 3:18-bi<-03611-.]AF DOC 1 Filed 10/15/18 Page 46 of 62

Debt0r1 L|NDA CASSANC|

First Name Middie Nai'i'ie Lasi Name

Caso number rir)<nowni

 

m lderiti'l'y Legal Act|ons, Repossessions, and Foreclosures

' 9. Within 1 year before you filed for bankruptcy, were you a party in any iawsuit, court action, or administrative proceeding?
' List ali such mattersl including personal injury cases, small claims actions. divorces. collection suits, paternity actions, support or custody modificationsl
and contract disputesl

MNo

L_.i Yes. Fiii in roe details

 

 

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Statua of the case
Case title Coun Name n Pending
g On appeal
- Number Strcet m Concluded
Case number
City Stato ZlP Code
Case title___rm___ Coun Name n Pending
n On appeal
Number Street n Col'lClL|dEd
Case number
Cily State ZlP Cod€

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, forer.:l~:iser:il garnished, attached, soized, or levied?
Ci'ieck all that apply and fill in the details beiow.

§ No. coroiino11.
El Yes. Fiii in the information ooiow.

Describe the properly Date Value of the property

 

Cred|tor's Name

 

Number Street Explairl what happened

El Property was repossessed

 

|;l Property was foreclosed
a Property was garnished
cny state ziP cooo cl Property was attached seized or levied

 

 

Describe the property Value of the property

 

Creditor’s Name

 

 

Number Street
Explain what happened

 

Property was repossessed
Property was foreclosed
Property was garnished

 

City Sfétfa ZlP Code

EIUU|:|

Property was attached seized or levied

thcial Form 107 Statement of Flnanciai Affairs for individuals Filing for Bankruptcy page 5

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 47 of 62

Debtor 1 LlNDA CASSANO Case number ur)mawn)

 

 

Fii-.zt Name Micldle Name l..ast Name

11. Within 90 days before you filed for bankruptcy, did any creditorl including a bank or financial institution, setoff any amounts from your
accounts or refuse to make a payment because you owed a debt?

MNo

Ci Yes. Fiii in the details

 

 

 

 

 

Descrii:re the action the creditor took Date action Amount
was taken
Credi`ior's Name
Number Streoi $
Ciiv Sfals ZlP Code Last 4 digits of account numberl XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another officia|‘?

ij No
Cl Yes

mist Certain Gifts and Con'trihutions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

M No
Cl Yes. Fiii in the details for each gin

Gifts with a total value of more than $600 Descr|be the gifts Dates you gave \i'alue
per person the gifts

 

 

 

 

 

 

$
Persori lo Whom You Gave the Giit

$
Number Slreei
CiW Sbaie ZlP Code
Person's relationship to you
Gifts with a total value of more than $SDO Descn`l:ie the gifts Dat€$ you gave VS|UG
per person . .......... w the §i"$

$
Person to Whorn You Gave the Gift

$

 

 

Number Slreet

 

City Siaie ZlP Cade

Person’s relationship to you

Ofiici'al Form 107 Siatement of Financial Affairs for individuals Filing for Bankruptcy page 6

 

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 48 of 62

Debtor 1 L|NDA CASSANO

Case number iiri¢novm;
FlrstNama Middle Name LaslNarne

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

MNo

n Yes. Fill in the details for each gift or contributionl

Gifts or contributions to charities Describe what you contributed

 

 

 

 

Date you Value
that total more than $600 contributed
Charity`s Name ' $
$

 

Number Street

 

City Staie ZlP Code

m List Certain Losses

‘ls. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft. fire, other
disaster. or gambling?

iINo

ill Yes. Fill in the doiaiis.

 

  

Descrlbe the property you lost and Describe any insurance coverage for the loss Date of your Va|ue of property
how the loss occurred _ _ _ _ ioss lost
include the amount that insurance has paid List pending insurance
claims on line 33 of Scheduie A/B: Property.
$

met Certain Payrnents or Transfers

'1' 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attomeys. bankruptcy petition preparersl or credit counseling agencies for services required in your bankruptcyl
g No
El rea Fiii in mo doiaiis.

Description and value of any property transferred Date payment or

transferwas
Porsonwhowasi=oid . l l , .. t … . ,, t ,, made

Amount of payment

 

 

Number Streel

 

 

City‘ Siate ZlP Cnde

 

Emai| or website address

§ Person Who Made the Payrnent, if Not \’ou

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

 

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 49 of 62

Debtor 1 LINDA CASSANO

Case number iirmnm,)
Firsi Name uncle Name cast Name

 

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Strs€lt

 

 

City Siata ZlP Code

 

j small m websiie address

 

Person Who Made the Paymont` if NOl YOU

1‘i'. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

ENO

El ves_ Fill in the details

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
5
Number Sl.reei
$

 

City Staie ZlP Cude

18. Within 2 years before you filed for bankruptcy, did you se|i, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security [such as the granting of a security interest or mortgage on your property).
Do riot include gifts and transfers that you have already listed on this statement

MNo

ill Yes. i=iii in the details

Description and value of property Describo any property or payments received Date transfer
transferred or debts paid ln exchange was made

Person Who Raceived Transfer

 

Number Street

 

 

C|iy State ZlP Code

Person's relationship to you

 

Person Who Raceived Transl‘er

 

Number Street

 

City SIaie ZlP Code

Person's relationship to you

Ofi'icial Form 107 Statement of Financiai At"fairs for individuals Filing for Bankruptcy page 8

 

 

 

 

Case 3:18-bi<-03611-.]AF DOC 1 Filed 10/15/18 Page 50 of 62

Debtor‘] l_lNDA CASSANO

l-`lrst Name Middle Name Lasi Name

Case number :ir;mnwn;

 

1B.Within 10 years before you filed for bankruptey, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection dew'ces.)

iii No
El Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

List Certaln F|nanclal Accounts, lnstruments, Safe Depos|t Boxee, and Storage Unlts

 

5 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefitr
closed, soldJ moved, or transferred?

include checkihg, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions.
brokerage houses, pension funds, cooperatives, associations, and other financial institutions

w No
Ei Yes. Fill in the details
Lasl 4 digits of account number Type of account or Date account was Last balance before

instrument closed, seld, moved, closing er transfer
or transferred

 

Name of Fir\aneial lnstitution

Xxxx_ n Checicing $

 

 

n Savings

Number Street

n Money market

 

n Brokerage

 

 

 

C“y Slaf€ ZlP Code n other
l
XXXX- m Checking $
Name ofFinanclal lnstitution _ _ _ ' _" _
m Sav|ngs
Number Streei m Money market

n Brokerage

 

El other

 

City State ZlP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

q No
12 Yes. Fill 'm the details

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
n No
Name of Financial institution Name n yes
Number S"Bet Number Street
City Slaie ZlP Code

 

 

Ci!y Slate ZlP Coda

Officiai Form 107 Staternent of Financial Affairs for individuals Filing for Elan kruptcy page 9

 

 

 

 

Case 3:18-bi<-03611-.]AF DOC 1 Filed 10/15/18 Page 51 of 62

Debtor 1 Ll NDA CASSANO Case number tifitnown}

Fir!l Name Middle Name Last Name

 

 

§22. l§ve you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
§ No

n ‘t'es. Fill in the details.

 

§
l
' Who else has or had access to it? Descrlba the contents Do you still
have |t?
§ Ci Nt»
Name et storage Faeitity Name g Yes
Number Stree! Number Street

 

§ "*

 

Cit'y S|ate ZlP Code

 

Cily_ S\ai.e ZlP Cnde

m identify Property You i'lo|d or Contro| for Somaone Eise

 

§§ 23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,

? or hold in trust for someone.

§ No

§ Cl Yes. Fill in the details.

Where la the proporty? Descrlbe the property Value

 

Owner’e Name : $

 

Number Street

 

Number Streat

 

 

 

C|ty State ZlP Code

 

City Stata ZlP Code

Part 10: Give Datai|s About Eml'ironmental lnforrnation

For the purpose of Part 1|.'ll the following definitions apply:

l Environmentaliaw means any federai, state, or local statute cr regulation concerning pollution. contaminationi releases Of
hazardous or toxic substances, wastes, or material into the alr, land. soil. surface water, groundwaterl or other medium1
including statutes or regulations controlling the cleanup of these substancesl wastes, or materiai.

l S:'te means any locationl facilityl or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to ownl operate, or utilize it, including disposal sltes.

a Hazardous material means anything an environmental law defines as a hazardous waste. hazardous substance, toxic
substance, hazardous materia|, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

zd.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

MNo

Cl Yes. Fill in the detailsl

 

 

Governmental unit Environmenta| |aw, if you know lt Date of notice
Name of site Governmental unit
Number Streai Number Street

Cii;y Etale ZlP Code

 

 

city state zil= code

Oficia| Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

 

 

 

Case 3:18-bi<-03611-.]AF DOC 1 Filed 10/15/18 Page 52 of 62

Debtor 1 LlNDA CASSANO Case number ciri<nawn)

Fil'st Name Midd|a Name Last Name

 

25.Have you notified any governmental unit of any release of hazardous material?

MNo

Cl Yes. Fill in the details

 

 

Governmental unit Environmental iaw, if you know it Date of notice
Name of $|le Governmental unit
Number Street Number Street

 

City Stata ZlP Code

 

City State ZlP Code

z 26.Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

mNo

Ei Yes, Fill in the details

 

 

 

 

Court or agency Nature of the case status of the
case
Case title n `
Court Name Pendmg g
n On appeal
Number Street n Conciuded
case '“"“h°r city state zll= code

m lea Detal|s About Your Buslness or connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
m A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
l:l A member of a limited liability company {LLC} or limited liability partnership (LLP)
n A partner in a partnership
n An officer, director. or managing executive of a corporation

n An owner of at least 5% of the voting or equity securities of a corporation

g No. None of the above applies. Go to Part 12.
a Yes. Check all that apply above and fill in the details below for each businessl
Describe the nature of the business Emp|oyer identification number

§ Do not include Socla| Security number or l11Nl
l Businass Name

 

 

 

§ ElN:__-_"________
§ Number S\reei , _ __ _ ;

l Name of accountant or bookkeeper Dates business existed

§

§ From ___ To

 

city stale zlP code

 

Emp|oyer identification number
Do not include Sociai Sacurity number or |TIN.

Describe the nature of the business

 

Buslriess Name

' E|N: -

 

Number Street
Name of accountant or bookkeeper Dates business existed

 

From _,__ To

 

 

m state ZlP C°°° ` n §

Oii'lcial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 11

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 53 of 62

Debtor 1 L|NDA CASSANO Caso number ilrl<.-town]

Firsi Name Minid|e Name La$i Name

 

 

Emp|oyer identification number
__ Do not include Socla| Secur|ty number or lTlN.

Describa the nature of the business

 

BL|S|I'\SSB Name §
z E|N: -

 

 

N b 51 . . .
""" er met Name ot accountant or bookkeeper DHtBS business exlsted
From _ To

 

City Stata ZP Cndo

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions, creditors. or other parties.

§ MNo

El Yes. Fill in the details below.

Date issued

 

Name MM r l:lo l‘rYYv

 

Number Street

 

 

City State ZlP Code

mn new

 

l have read the answers on this Statement of FinanciaiAffal'rs and any attachments, and l declare under penalty of perjury that the
answers are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.G. §§ `_, 1341, 1519, and 3571.

ignal re of Debtor1 Signature of Debtor 2

Date § §\§ §§53\% Date

Did you attach additional pages to Your Sfatement of Financial Affal'rs for individuals Filing for Bankruptcy (Officia| Form 107)?

M No
U Yes

  
   

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

l;lNo

g Yes. Name of person MARK FRANZON| _ Aitach the Bankruptcy Fefl'tion Preparer’s Noil'ce,
Deciarafion, and Sl'gnature {Ofl'lcia| Form 119}.

 

 

 

 

Ofncia| Form 107 Statement of Financial Atfairs for individuals Filing for Bankruptcy page 12

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 54 of 62

Fill in this information to identify your case.'

Debtor 1 l..l N DA CASSANO

F`l'st Name Mrddie Name LHl Name

Debtor 2
(Soouse. 'rf Hling) Firs\ Name more Name Lasl Name

 

United States Bankruptcy Court for the: Nlidd|& DiStriGt Of FlDr`lda

case number El check rrrhis is an
['"‘"°W“i amended ming

 

 

 

Offioial Form 108
Statement of lntention for lndividuals Filing Under Chapter 7 mrs

 

|f you are an individual filing under chapter 7. you must till out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditorsl
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
lt two married people are filing together in a joint case, both are equally responsible for supplying correct informationl

Both debtors must sign and date the form.

Be as complete and accurate as possib|e. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (lf known).

m L|st Your Creditors Who Have Secured C|aims

 

4 1. For any creditors that you listed in Part 1 of Schedule D: Credr'tors Who Have Cl'aims Secured by Property (Official Form 106|'.!), till in the
information below.

  

ldentity the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property

secures a debt? as exempt on Schedule C?
Credit°rls Cl Surrender the ro erl . g No
name: C|T|ZENS BANK p p y

n Retain the property and redeem it. l;] Yes
Descriptign of 2016 HONDA HRV

Retain the property and enter into a

FJFOFGFW Rearnrmafion Agreement.

securing debt
El Retain the property and [exp|ain]:

 

Creditor's El Surrender the property n NO
namet
cl Retain the property and redeem it. [l Yes

Descriplion of
property
securing debt

n Retain the property and enter into a
Reaffirmation Agreement.

n Retain the property and [exp|ain]:

 

 

Cred“°r'$ l;] Surrender the property. l:l No
name:
m Retain the property and redeem it, CI Yes

Description of
property
securing debl:

El Retain the property and enter into a
Reaffr'rmatr'on Agreement.

El Retain the property and [explain]:

 

Creditor’s EI Surrender the property. n NO
name:
m Retain the property and redeem it. n Yes

n Retain the property and enter into a
Reaffr'rmatr'on Agreemem‘.

l:l Retain the property and [exp|ain];

Description of

property
securing debt:

 

Offrcial Form 108 Statement of intention for individuals Filing Under Chapter 1 page 1

 

 

 

Case 3:18-bi<-03611-.]AF DOC 1 Filed 10/15/18 Page 55 of 62

Dehlor 1 L[NDA CASSANO Casa number (rrknown)

Firsi Name Midule Name i_ast Name

mist Your Unexpired Persona| Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired l.eases {Of‘l'lcial Form 1066),
_ fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(|:\)(2).

 

 

 

 

 

 

 

 

 

 

Descrlbe your unexpired personal property leases W||l the lease be assumed?
Lessor's name: n No
. . n Yes

Descrrptron of leased

property:

Lessor`s name: |;l No

. . L_..l Yes

Descrlptlon of leased

property: ,

Lessor’s name: Cl No

Description of leased D Yes

property:

l_essor's name: |;l No
n Yes

Descript'ron of leased

property:

Lessor’s name: El No
Cl Yes

Description of leased

property:

Lessor's name: ij No
|:l Yes

Description of leased

property:

Lessor's name: ["_`| No
[;\ Yes

Description of leased
property:

under penalty of perjury, l declare that | have indicated my intention about any property of my estate that secures a debt and any
person pr perty that is subject to an unexpired iease.

- ,M_,_,_,__.-=- X
§§m@r§/of newton signature of Debtor 2

 

 

 

 

Date\.C> \:; $D\?>" Date
unr no r mr unr nor erv

Offrciai Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

 

 

Case 3:18-bi<-03611-.]AF DOC 1 Filed 10/15/18 Page 56 of 62

Fill in this information m identify Your case: Check one box only as directed in this form and in

Form 122A-1Supp:
Debtor 1 L|NDA CASSANO

First Name Middia Name Last Name

g 1. There is no presumption of abuse.

Debtor 2
ls"°"""‘e' if"“"gl F"“‘ N*‘"“’ Ml““‘“ Name '-HS' Name l:l 2. The calculation to determine if a presumption of
. . . . . abuse applies will be made under Chapter 7
United Slates Bankruptcy Court for the; Nllddle Distrlct Of Flcirlda Means Test Cajcu;at,'on (Offlcia| Form 122A_2}_

 

Case number fl 3. The Means Tesl does not apply now because of
f'ik"'°W"l qualified military service but it could apply later.

 

 

 

EI| check ii this is an amended ming

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly income iziis

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement ofExempti'on from Presumptr'on of
Abuse Under§ 707(b)(2) {Officiai Form 122A-1Supp) with this form.

m Cah:u|ate ‘{our Current Monthly lncome

 

 

t. What is your marital and filing status? Check one oniy.

@ Not married. Fill out Column A, lines 2-11.
l;l Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

El Married and your spouse is NOT filing with you. ¥ou and your spouse are:
El Living in the same household and are not legally separated. Fiii out both Columns A and B, lines 2-11.

Cl Living separately or are legally separated Fiii out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means “l'est requirements 11 U.S.C. § 707{b)(7){B)_

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101{10A). For example, if you are filing on September 15. the iii-month period would be Nlarch 1 through
August 31. ifthe amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result Do not include any income amount more than once. For example, it both spouses own the same rental property, put the
income from that property in one column oniy. ii you have nothing to report for any line, write 50 in the space.

Column A Column B
Debtor 1 Debtor 2 er
non -fiilng spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions $ 1 950 00
(before ali payroll deductions). _*-_'- 5

§ 3. Aiimony and maintenance payments. Do not include payments from a spouse if

 

 

Column B is filled in. $ $
4. All amounts from any source which are regularly paid for household expenses

of you or your dependents. including child support. include regular contributions

from an unmarried partner, members of your householdl your dependents. parenis.

and roommates. include regular contributions from a spouse only if Column B is not $ $

filled in. Do not include payments you listed on line 3.
5. Net income from operating a business, profession, mwa Debtor 2

or farm

Gross receipts (before all deductions) $___ $

Ordinary and necessary operating expenses - $ - $

Net monthly income from a business. profession or farm 3 $ ::r';y_) $ $
6. Net income frol‘n rental and other real property Debtor 1 Uebtor 2

Gross receipts (before ali deductions) 5 $

Ordinary and necessary operating expenses - $ - $

Net monthly income from rental or other real property $ $ :;l;y_) 5 $
7. lnterest, dividends, and royalties $

 

Oi'iiciai Form 122A-1 Chapter 7 Statement of Your Current Month|y income page 1

 

 

 

 

Case 3:18-bk-03611-.]AF DOC 1 Filed 10/15/18 Page 57 of 62

 

 

Debtor 1 L|NDA CASSA[‘ Case number iiri¢mvmi
Fll'S\ Name MiddlB Nam° LBS\ NBI‘|'|B
§ Coiumn A Column B
' Debtor 1 Debtor 2 or
non-Eling spouse
B. Unemployment compensation $ $

1

._L

 

 

§ 12.

 

10.

13.

14_

m Sign Be|ovv
1
l
f
t
i
§
l

 

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. lnstead, list it here:

For you $

 

Foryourspouse,........................._..........................._.........,.. $

Panston or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 251'00 $

income from all other sources not listed above. Specify the source and amount

Do not include any benefits received under the Socia| Security Act or payments received
as a victim of a war crime. a crime against humanityl or international or domestic
terrorism. lf necessary, list other sources on a separate page and put the total below.

 

 

 

SOC|AL SECUR|`IY $ 963.00 s
$
Total amounts from separate pages, if any. + $ + $
. Calculate your total current monthly income. Add lines 2 through 10 for each § + _
column. Then add the total for Column A to the total for Column B. § $ 2.789.'§7 $ _ $ 2.789-1

 

 

 

 

 

 

To\a| current
monthly income

Determlne Whether the Means Test App|les to ‘{ou

 

Ca|culate your current monthly income for the year. Follow these steps:

12a Copy yourtotal current monthly income from line 11. ...Cnpy line 11 here') !'m:;m__ $__ 2 789.-1
Nlu|tiply by 12 (the number of months in a year]. X 12
12b, The result is your annual income for this part of the form. 12b. $ 33 47.04(1_§

 

Ca|culate the median family income that applies to you Follow these steps:

Fill in the state in which you liv e. §FL

§ ca loew g .t H…
Fill in the number of people in your household il

Fill in the median family income for your state and size of household __ . 13.

To Hnd a list of applicable median income amounts go online using the link specified in the separate
instructions for this iorm. This list may also be available at the bankruptcy clerk’ s omce.

 

 

$ 4‘1,344.00

 

 

 

How do the lines compare?

14a. Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is rio presumption ofabuse.
Go to Part 3.

1411 \;l Line 1219 is more than line 13. On the top cf page 1. check box 2, The presumption of abuse i‘s determined by Form 122A-2.
Go to Part 3 and Hll out Form 122A-2.

 

 

By si riin here, l declare under penalty of perjury that the information on this statement and iri any attachments is true and correct.

’* X

 

 

Signa re of Debtor 1 Slgnature ot Debtor 2
bate;\id \(" 3’° \Q pate
MMi' DD .'YYW MM/ DD i'YYYY

lf you checked line 14a, do NOT fiil out or H|e Form 122A-2.
|f you checked line 14b, fill out Form 122A~2 and tile it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly lncome page 2

 

 

 

Case 3:18-bk-03611-.]AF DOC 1 Filed 10/15/18 Page 58 of 62

BZSGO (Form 2300)(12/{5)

United States Bankruptcy Court
ry /:=Q ig Disirict of ff¢@iiifi!i""

ln re £'!"')L) BA 673 §;/‘i' ,’L’}i;' Casc No.
Debtor
Chapter 7

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Mu.i'i‘ befiieci with the petition i_`fa bankruptcy petition preparcrprepares the petition 11 U.S. C. § H()(}i)(2).]

 

1. Under ll U.S.C. § ll()(h), I declare under penalty of perjury that I am not an attorney or employee of an
attorney, that 1 prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to mc within one year before
the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
debtor(s) in contemplation of or in connection with thc bankruptcy case is as follows:

For document preparation services l have agreed to accept ............................... $ 12 §§ /

Prioi' to thc filing of this statement l have received ............................................. $ )Z 9 ij ""
/

Balancc Duc ......................................................................................................... 5 '_J(,)

 

~D!,g| $;/y,i(£ir.rc.f.f /i"'j/
f

2. 1 have prepared or caused to bc prepared the following documents {itemize): F€ T"r' / i
Car/zim cc ./W»M; /l’?-/W““/'
/;,,\/¢/i/r,r/n- AFM©”

3. The 30 ‘c of the compensation paid to inc was: . 5 » /
5 ?f
Debtor Othei' (specify) /I/[MF) 7/£;/
5 5 Nu/‘!£M>/

and provided the following services (itcmize):

4, The source of compensation to be paid to me is:
< 5ebto`n Othcr ispecify)
5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation

of the petition filed by the dcbtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with
this bankruptcy case except as listed bclow:

 

 

NAME SOCIAL SECURITY NUMBER
77[? f /3 3'/ s §§ " ZF,S’r rv »‘“ /)’
%nature Social Sccui:ity number of bankruptcy D
petition preparer*
/Ni€,rr /il/,i,i/a)/m />¢'/“é’ widow 952 351/f AZ€<,ii/)A F/~ 33 350
Printed name and title, if any, of Address "

Bankruptcy Petition Preparer

* If the bankruptcy petition preparer is not an individual, state the Social Scciirity number of the ol`t`icer, principal,
responsible person or partner ofthe bankruptcy petition preparer. (chuired by l l U.S.C. § 1 lU).

A bankruptcy petition preparer's failure to comply with the provisions of title ll and the Federai Ruies of
Bankruptcy Procerliire may result i'rijines or imprisonment or i)oih. ii U,S.C. § JI(J,' 18 U.S.C. § 156_

 

 

 

Case 3:18-bl<-03611-.]AF DOC 1 Filed 10/15/18 Page 59 of 62

occlcrl LFNDA

CASSANO

 

Firsl Name

Middle Name La§l Name

mbec|aration and Signature of the Bankruptcy Petition Preparer

Case number nrmcwn)

 

Under penalty of perjury, | declare tha!‘.

f | am a bankruptcy petition preparer ortho oi'Hcer, principal, responsible person, or partner of a bankruptcy petition preparer;

l l or my firm prepared the documents listed below and gave the debtor a copy of them and the Noti'ce to Debtor by Bankruptcy Petl`tion
Preparer as required by 11 U.S.C. §§ 110{b). 110(h), and 342{b)', and

l if rules or guidelines are established according to 11 U_S_C. § 110(h) setting a maximum fee for services that bankruptcy petition

Ofi`lcia| Form 119

preparers may charge, l or my firm notified the debtor of the maximum amount before preparing any document for filing or before

accepting any fee from the debtor.

 

 

 

MARK FRANZON]
Prinled name Title, if anyl Firm name. ifit applies
1511-5 PENN|AN RD
Number Street
JACKSONV|LLE BCH FL 32250 (904) 887-6033
City Stato ZlP Code Contacl phone

| or my firm prepared the documents checked below and the completed declaration is made a part of each document that l check:

(Check ali that appl'_l/_)

g voluntary Petttlch (Form inn

m Statoment About ‘l’our Social Security Numbers

(Form 121]

g Summary of Your Assets and Liabi|ities and

Cerlain Statistica| information (Form 1DSSum)

M schcdclc his <l=crm men/si
E schedule c <Fcrm inscl
m Schedule D (Form 1OED)
13 schedule EiF (Form ieril=)
M schcdhlc c (Fcrm meet
E schedule l-l {Fcrm loshl

M
El
E

UEEI§

|:l

Schedule l (Form 106|)
Schedule J (Form 106.1)

|J

Dec|araiion About an individual Debtor’s
Schedules {Form 106Dec)

Statemant of Financial Affairs [Form 1073

Slatsment of intention for lndividuals Filing
Under Chapter ?' (Form 103)

Chapter 7 Statement of Your Current

El
El
Mchthly lhccmc (Form 122A-1) El
El
L:l

Statemsnt of Exemption from Presumption
of Abuse Under § 707(b)(2)
(Form 122A-1Supp}

Chapter 7 Means Test Calculation
(Form 122A-2)

Chapter 11 Stalement cf Your Current Monthly
income {Form 1228]

Chapter 13 Statement of Your Current Montl'l|y
income and Ca|cu|ation of Commitment Period
(Form 1226-1)

Chapter 13 Calcu|ation of Your Disposab|e
income (Form 1226-2}

Application to Pay Filing Fee in installments
(Form 103A)

Application lo Have Chapter`l’ Filing Fee
Waived (Form 1035)

A list of names and addresses of all creditors
(credl'tor or mailing matrlx)

Other

Bankruptcy petition preparers must sign and give their Social 5ecurity numbers llmore than one bankruptcy petition preparer prepared the documents
to which this declaration applies the signature and Socia| Security number of each preparer must be provided 11 Ll.S_C. § 110.

/%/t}

231862781

 

Signature of bp’nkrl.lpt'z§ petition preparer or orticer, principel. responsible

person, or partner

MARK FRANZON|

 

Printed name

 

Signature of bankruptcy petition preparer or otlicer, principa|. responsible

person, or partner

 

Pl’ll’lle name

Date jo 1b

Social Security number of person who signed M to ,' ‘r

_mwi M_ ________ Dalem

Socia| Security number of person who signed lvilvi .' DD f WYY
Bankruptcy Petition Preparer’s Notico, Dec|aration, and Signaturo page 2

 

 

Case 3:18-bl<-03611-.]AF Doc 1 Filed 10/15/18 Page 60 of 62

Fill in this information to identify the case:

Debtor 1 L|NDA CASSANO

Firs| Name Miodls Name Last Name

 

Debtor 2
(Spouse, ifhl§ng] FirstNam¢» Middie Name Lasi Name

 

United States Bankruptcy Court for the: l\i‘lidclle District Of F|orida

Case number Chapter
(lf known)

 

 

Officia| Form 119
Bankruptcy Petition Preparer’s Notice, Declaration, and Signature 12/15

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. |f more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Ru|es of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 15 U.S.C. § 156.

m Notice to Debtor

Bankruptcy petition preparers must live the debtor a copy of this form and have the debtor sign lt before they prepare any documents for
filing or accept any compensation A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparei's are not attorneys and may not practice law or give you legal advice. including the following:

s whether to tile a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

l whether filing a case under chapter 7. 11. 12. or 13 is appropriate;

l whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

l whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;
l what tax consequences may arise because a case is filed under the Bankruptcy Code;

l whether any tax claims may be discharged;

w whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement

I how to characterize the nature of your interests in property or your debts; or

l what procedures and rights appty in a bankruptcy case.

The bankruptcy petition preparer MARK FRANZON| has notified me of

Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

 

Date '\L`> .\`;F S'Q\Y

 

 

Singe of Debtor 1 acknowledging receipt of this notice MM i' DD IYYY¥
Date
Signature of Debtor 2 acknowtedging receipt of this notice MM i' DD IYYYY

Ofticia| Form 119 Bankruptcy Petition Preparer’s Notice, Dec|aration, and Signature page 1

 

 

Case 3:18-bl<-03611-.]AF Doc 1 Filed 10/15/18 Page 61 of 62

L|NDA CASSANO

937 |V!AJEST|C CYPRESS DR N

JACKSONV|LLE, FL 32233

C|TlCARDS
P.O. BOX 6241
SlOUX FALLS, SD 57117

MERR|C|( BANK
P.O. BOX 9201

OLD BETHPAGE, NY 11804

NAVY FEDERAL CU
P.O. BOX 3700
N|ERR|F|ELD, VA 22119

US BANK
P.O. BOX 108
ST. LOU|S, |VlO 63166

ANlER|CAN EXPRESS
P.O. BOX 981537
EL PASO, TX 79998

C|T|ZENS BANK
1 C|TEZENS DR
R|VERS[DE, Rl 02915

NORDSTROM
13531 E. CALLEY AVE.
ENGLEWOOD, CO 80111

SYNCBATH LETA
P.O. BOX 965024
ORLANDO, Fl_ 32896

VYSTAR FCU
P.O. BOX 18
JACKSONV|LLE, FL 32212

CAP|TAL ONE
P.O. BOX 30281
SALT LAKE C|TY, UT 84130

DlSCOVER BANK
P.O. BOX 15316
W|L|V||NGTON, DE 19850

NELNET
3015 S. PARKER RD. #425
AURORA, CO 80014

SYNCB
P.O. BOX 965036
ORLANDO, FL 32896

 

 

 

Case 3:18-bl<-03611-.]AF Doc 1 Filed 10/15/18 Page 62 of 62
LINDA CASSANO CITIZENS BANK
937 MAJESTIC CYPRESS DR. N. l CITIZENS DR
JACKSONVILLE, FL 32233 RIVERSIDE, Rl 02915

 

 

 

